


Exhibit 10.01










AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 9, 2008
Among
EASTMAN CHEMICAL FINANCIAL CORPORATION,
as Seller and initial Servicer,
VICTORY RECEIVABLES CORPORATION,
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
individually, as a Victory Liquidity Bank, as Victory Agent and as
Administrative
Agent



60

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE I.AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1    Purchase Facility.    
Section 1.2    Receivable Interest Increases
Section 1.3    Receivable Interest Decreases
Section 1.4    Payment Requirements
ARTICLE II.CONDUIT PURCHASES
Section 2.1    CP Costs
Section 2.2    Calculation of CP Costs
Section 2.3    CP Costs Payments
Section 2.4    Late Charges
ARTICLE III.PAYMENTS AND COLLECTIONS    
Section 3.1    Payments
Section 3.2    Collections Prior to Liquidation
Section 3.3    Collections Following Liquidation
Section 3.4    Application of Collections
Section 3.5    Payment Rescission
Section 3.6    Limitation on Receivable Interests
ARTICLE IV.LIQUIDITY BANK PURCHASES
Section 4.1    Liquidity Bank Funding
Section 4.2    Discount Payments to Liquidity Banks
Section 4.3    Selection and Continuation of Tranche Periods.
Section 4.4    Liquidity Bank Discount Rates
Section 4.5    Suspension of the LIBO Rate.
Section 4.6    Late Charges
ARTICLE V.REPRESENTATIONS AND WARRANTIES
Section 5.1    Seller Party Representations and Warranties
Section 5.2    Liquidity Bank Representations and Warranties
ARTICLE VI.CONDITIONS OF PURCHASES
Section 6.1    Conditions Precedent to Initial Purchase
Section 6.2    Conditions Precedent to All Incremental Purchases and
Reinvestments
ARTICLE VII.COVENANTS
Section 7.1    Affirmative Covenants of Seller Parties
Section 7.2    Negative Covenants of the Seller Parties
ARTICLE VIII.ADMINISTRATION AND COLLECTION
Section 8.1    Designation of Servicer.
Section 8.2    Duties of Servicer.
Section 8.3    Collection Notices
Section 8.4    Responsibilities of the Seller
Section 8.5    Receivables Reports
Section 8.6    Servicer Fee
ARTICLE IX.SERVICER DEFAULTS
Section 9.1    Servicer Default

61

--------------------------------------------------------------------------------




ARTICLE X.INDEMNIFICATION
Section 10.1    Indemnities by the Seller
Section 10.2    Increased Cost and Reduced Return.
Section 10.3    Costs and Expenses Relating to this Agreement
ARTICLE XI.THE Administrative Agent AND THE CO-Agents
Section 11.1    Authorization and Action
Section 11.2    Delegation of Duties
Section 11.3    Exculpatory Provisions
Section 11.4    Reliance by Administrative Agent and Co-Agents
Section 11.5    Non-Reliance on Administrative Agent, Co-Agents and Other
Purchasers
Section 11.6    Reimbursement and Indemnification
Section 11.7    Administrative Agent and Co-Agents in their Individual
Capacities
ARTICLE XII.[INTENTIONALLY DELETED]
ARTICLE XIII.ASSIGNMENTS; PARTICIPATIONS
Section 13.1    Assignments
Section 13.2    Participations
Section 13.3    Federal Reserve
ARTICLE XIV.MISCELLANEOUS
Section 14.1    Waivers and Amendments
Section 14.2    Notices.
Section 14.3    Ratable Payments
Section 14.4    Protection of the Interests of the Administrative Agent
Section 14.5    Confidentiality.
Section 14.6    Bankruptcy Petition
Section 14.7    Limitation of Liability
Section 14.8    CHOICE OF LAW
Section 14.9    CONSENT TO JURISDICTION
Section 14.10    WAIVER OF JURY TRIAL
Section 14.11    Integration; Survival of Terms
Section 14.12    Counterparts; Severability
Section 14.13    Co-Agent Roles
Section 14.14    Characterization.
Section 14.15    Release of Liens





62

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES


Exhibit I Definitions
Exhibit II Chief Executive Office; Place(s) of Business; Records Locations; FEIN
Exhibit III Collection Accounts
Exhibit IV Form of Compliance Certificate
Exhibit V Form of Monthly Report
Exhibit VI Form of Purchase Notice
Exhibit VII Form of Reduction Notice
Exhibit VIII Form of Performance Indemnity
Schedule I Closing Documents

63

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of July 9,
2008 (as amended, restated or otherwise modified from time to time, this
“Agreement”), is by and among Eastman Chemical Financial Corporation, a Delaware
corporation, as seller (the “Seller”) and as initial Servicer, Victory
Receivables Corporation (“Victory” or a “Conduit”), and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”), individually as a Victory
Liquidity Bank, as Victory Agent and as Administrative Agent. Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto. This Agreement amends and
restates in its entirety that certain Receivables Purchase Agreement dated as of
July 14, 2005 among the parties hereto, as amended from time to time.
PRELIMINARY STATEMENTS
The Seller desires to transfer and assign Receivable Interests to the
Administrative Agent for the benefit of the Purchasers from time to time.
Any Conduit may, in its absolute and sole discretion, purchase its Group’s
Percentage of each Receivable Interest from the Seller from time to time.
In the event that any Conduit declines to make any Purchase, its Liquidity Banks
shall, at the request of the Seller, purchase its Group’s Percentage of the
Receivable Interests from time to time.
BTMU has been requested and is willing to act as agent on behalf of Victory and
the Victory Liquidity Banks (collectively, the “Victory Group”) in accordance
with the terms hereof. BTMU has also been requested and is willing to act as
Administrative Agent on behalf of the Groups in accordance with the terms
hereof.
ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES


Section 1.1 Purchase Facility.


(a)Upon the terms and subject to the conditions hereof, the Seller may, at its
option, sell and assign Receivable Interests to the Administrative Agent for the
ratable benefit of the Groups in accordance with their respective Percentages.
From time to time during the period from the date hereof to but not including
the Facility Termination Date, any Conduit (or its Co-Agent, on behalf of such
Conduit) may, at its option, instruct the Administrative Agent to purchase such
Conduit’s Group’s Percentage of each Receivable Interest on behalf of such
Conduit or, if such Conduit declines to purchase any such Percentage (unless the
Seller cancels such Purchase as to each Group in accordance with Section 1.2),
the Administrative Agent shall purchase such Percentage on behalf of such
Conduit’s Liquidity Banks; provided, however, that in no event will the
aggregate Capital outstanding at any one time with respect to all Receivable
Interests of the Purchasers in any Group exceed such Group’s Group Limit. The
Seller hereby assigns, transfers and conveys to the Administrative Agent, for
the benefit of the applicable Purchasers, and the Administrative Agent hereby
acquires, all of the Seller’s now owned and existing and hereafter arising or
acquired right, title and interest in and to the Receivable Interests.

64

--------------------------------------------------------------------------------






(b)The Seller may, upon at least 10 Business Days’ notice to the Administrative
Agent and the Co-Agents, terminate in whole or reduce in part, ratably between
the Groups (and within each Group, ratably among the Liquidity Banks), the
unused portion of the Group Purchase Limits; provided that each partial
reduction of a Group Purchase Limit shall be in an amount equal to $5,000,000 or
an integral multiple thereof.


Section 1.2Receivable Interest Increases. The Seller shall provide the
Administrative Agent and the Co-Agents with at least two (2) Business Day’s
prior notice in the form of Exhibit VI hereto (each, a “Purchase Notice”) of the
initial Purchase and each subsequent Incremental Purchase; provided, however,
that in the case of a Receivable Interest that will accrue Discount at a LIBO
Rate, such Purchase Notice shall be given at least three (3) Business Days prior
to the proposed Purchase Date. Each Purchase Notice shall, except as set forth
below, be irrevocable and shall specify a requested Purchase Price and each
Group’s Percentage thereof (which shall not be less than $1,000,000 per Group)
and the proposed Purchase Date. Following receipt of a Purchase Notice, the
Co-Agents will determine whether its Conduit agrees to make its Group’s
Percentage of the Purchase. If a Conduit declines to make its Group’s Percentage
of a proposed Purchase, its Co-Agent shall promptly advise the Seller Parties
and the Administrative Agent of such fact, and (i) the Seller may thereupon
cancel the Purchase Notice as to each Group or (ii) in the absence of such a
cancellation, the Incremental Purchase of the declining Conduit’s Group’s
Percentage of the Receivable Interest will be made by its Liquidity Banks, and
the Incremental Purchase of the other Conduit’s Group’s Percentage of the
Receivable Interest will be made by such other Conduit. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, any Conduit or its Liquidity Banks, as applicable,
shall deposit to the Seller’s account no. 4074-1612 at Citibank, N.A., in New
York, New York, ABA No. 021-000-089, in immediately available funds, no later
than 2:00 p.m. (New York time), an amount equal to (i) in the case of a Conduit,
its Group’s Percentage of the Purchase Price of such Receivable Interest or
(ii) in the case of a Liquidity Bank, such Liquidity Bank’s Pro Rata Share of
its Group’s Percentage of such Purchase Price.


Section 1.3 Receivable Interest Decreases. The Seller shall provide the
Administrative Agent and the Co-Agents with irrevocable prior written notice in
the form of Exhibit VII hereto of any reduction of Capital requested by the
Seller (each, a “Reduction Notice”), which reduction shall be made only if each
Co-Agent consents thereto. Such Reduction Notice shall designate (i) the
Business Day (the “Proposed Reduction Date”) upon which any such reduction of
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the aggregate amount of Capital to be reduced (the
“Aggregate Reduction”) and each Group’s Percentage thereof. If each Co-Agent
consents to a requested reduction, such reduction shall be made ratably amongst
the Purchasers in accordance with their respective amounts of outstanding
Capital. Only one (1) Reduction Notice shall be outstanding at any time. If for
any reason, the Aggregate Reduction shall not occur on the applicable Proposed
Reduction Date taking into account the Required Notice Period, the Seller shall
be liable for any Early Collection Fees or Broken Funding Costs which the
Co-Agents determine to be applicable.



65

--------------------------------------------------------------------------------




Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Person hereunder pursuant to Sections 1.3, 2.1, 2.2, 3.1, 3.2, 3.3, 3.5, 3.6 and
4.2 which represent a payment in respect of Capital shall be paid or deposited
in accordance with the terms hereof no later than 12:00 noon (Eastern time) on
the date when due in immediately available funds (it being understood that, in
the case of a payment to or for the benefit of a Conduit, such deadline is
required to comply with Section B(1)(a) of the DTC Operational Arrangements and
the DTC Notice (B#2078-07) dated September 11, 2007). All amounts to be paid or
deposited by any Person hereunder pursuant to Sections 1.3, 2.1, 2.2, 3.1, 3.2,
3.3, 3.5, 3.6 and 4.2 which represent a payment in respect of Aggregate Unpaids
other than Capital shall be paid or deposited in accordance with the terms
hereof no later than 12:00 noon (Eastern time) on the date when due in
immediately available funds (it being understood that, in the case of a payment
to or for the benefit of a Conduit, such deadline is required to comply with
Section B(1)(a) of the DTC Operational Arrangements and the DTC Notice
(B#2078-07) dated September 11, 2007). Any amounts not received by the times
specified in the preceding two sentences shall be deemed to be received on the
next succeeding Business Day. All computations of Discount at the Base Rate
shall be made on the basis of a year of 365 (or when appropriate 366) days and
for the actual number of days elapsed. All other computations of Discount,
Unused Fees and Program Fees shall be made on the basis of a year of 360 days
for the actual number of days elapsed. If any amount hereunder shall be payable
on a day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day. All amounts to be paid to any of the Purchasers shall
be paid to such account of such Purchaser’s Co-Agent as may be specified in
writing from time to time.


ARTICLE II.
CONDUIT PURCHASES


Section 2.1 CP Costs. The Seller shall pay CP Costs with respect to the Capital
of all Receivable Interests funded through the issuance of Commercial Paper.
Each portion of a Receivable Interest of a Pool-Funded Conduit that is funded
substantially with Pooled Commercial Paper will accrue CP Costs each day on a
pro rata basis, based upon the percentage share that the Capital in respect of
such portion represents in relation to all assets held by such Pool-Funded
Conduit and funded substantially with related Pooled Commercial Paper.


Section 2.2 Calculation of CP Costs. Not later than the 2nd Business Day of each
month, the Co-Agents shall calculate the aggregate amount of CP Costs applicable
to its Conduit’s Receivable Interests for the month (or portion thereof) then
most recently ended and shall notify the Seller of such aggregate amount.


Section 2.3 CP Costs Payments. On each Settlement Date, Seller shall pay to the
Co-Agents (for the benefit of its Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of such Conduit’s Capital for the month
(or portion thereof) then most recently ended in accordance with Article II.


Section 2.4 Late Charges. From and after the occurrence of a Servicer Default
and during the continuance thereof, at the discretion of a Co-Agent, all
Receivable Interests of the Conduit in its Group shall accrue Late Charges in
lieu of CP Costs.



66

--------------------------------------------------------------------------------




ARTICLE III.
PAYMENTS AND COLLECTIONS


Section 3.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, the Seller shall pay to the Co-Agents when due, for the account
of the relevant Purchaser(s) in its Group, on a full-recourse basis, all of the
following (collectively, the “Obligations”): (i) all Administration Fees,
Program Fees and Unused Fees, (ii) all CP Costs, (iii) all amounts payable as
Discount, (iv) all amounts payable as Deemed Collections, (v) all amounts
payable to reduce Capital if required pursuant to Section 1.3 or 3.6 hereof,
(vi) all other amounts payable by the Seller pursuant to the Transaction
Documents from time to time, (vii) all amounts payable pursuant to Article X, if
any, (viii) all Early Collection Fees, (ix) all Broken Funding Costs, and
(x) all Late Charges. If the Seller fails to pay any of the Obligations when
due, the Seller agrees to pay, on demand, the Late Charge in respect thereof.
Notwithstanding the foregoing, no provision of this Agreement or the Fee Letters
shall require payment or permit the collection of any Obligations in excess of
the maximum permitted by applicable law.


Section 3.2 Collections Prior to Liquidation. Prior to the Facility Termination
Date, any Collection or Collections received by the Servicer (after the initial
Purchase of a Receivable Interest hereunder and on or prior to the Facility
Termination Date) shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Obligations owed by the Seller, and not
previously paid by the Seller in accordance with Section 3.1 hereof. On each
Settlement Date prior to the occurrence of the Facility Termination Date, the
Servicer shall remit to each Co-Agent its Group’s Percentage of the amounts
accrued and owing for the preceding Settlement Period (if not previously paid in
accordance with Section 3.1 hereof) and apply such amounts to reduce unpaid
Obligations. To the extent that Collections set aside pursuant to the first
sentence of this Section 3.2 are insufficient to make all payments required by
the preceding sentence, the Seller shall demand payment of the Demand Advances
in an amount equal to the lesser of (a) the deficiency in the amount remitted by
the Servicer, and (b) the aggregate principal amount of Demand Advances then
outstanding, together with all accrued and unpaid interest thereon, and shall
forthwith turn such amounts over to the Co-Agents. If such Obligations shall be
reduced to zero, any additional Collections received by the Servicer shall
(i) if applicable, be remitted to the Co-Agents no later than 12:00 noon
(Eastern time) to the extent required to fund any Aggregate Reduction on such
Settlement Date, and (ii) thereafter be remitted from the Servicer to the Seller
on such Settlement Date and shall be applied by the Seller, simultaneously with
such receipt, as a reinvestment (each, a “Reinvestment”) with that portion of
each and every Collection received by the Servicer that is part of such
Receivable Interest, such that after giving effect to such Reinvestment, the
amount of Capital of such Receivable Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.


Section 3.3 Collections Following Liquidation. On each day from and after the
Facility Termination Date, the Servicer shall set aside and hold in trust for
the Purchasers, all Collections received on such day for the payment of any
Aggregate Unpaids not previously paid by the Seller in accordance with
Section 3.1 hereof. To the extent that Collections set aside pursuant to the
preceding sentence are insufficient to pay the Aggregate Unpaids in full, the
Seller shall demand payment on the Demand Advances in an amount equal to the
lesser of (a) the deficiency in the amount remitted by the Servicer, and (b) the
aggregate principal amount of Demand Advances then outstanding, together with
all accrued and unpaid interest thereon, and shall forthwith turn such amounts
over to each Co-Agent, its Group’s Percentage thereof.



67

--------------------------------------------------------------------------------




Section 3.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 3.2 or 3.3 (as applicable), after
taking into account all payments received in respect of the Demand Advances
pursuant to such Sections, funds shall be distributed as follows:


first, to the reimbursement of the Administrative Agent’s and the Co-Agents’
reasonable costs of collection and enforcement of this Agreement,
second, if the Seller (or one of its Affiliates) is not then acting as the
Servicer, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables,
third, in payment of all accrued and unpaid CP Costs and Discount,
fourth, (if applicable) in reduction of Capital of the Receivable Interests, and
fifth, in payment of all other unpaid Obligations.
Collections allocated to the Capital of Receivable Interests shall be shared
ratably by the Groups in accordance with their respective Percentages and within
each Group, ratably by the Purchasers in accordance with the amount of Capital
owing to each of them. Collections allocated to the Capital or Discount of
Receivable Interests of the Liquidity Banks shall be shared ratably by the
Groups in accordance with their respective amounts thereof, and within each
Group, ratably by the Liquidity Banks in such Group in accordance with their Pro
Rata Shares. Collections applied to the payment of all other Obligations shall
be allocated ratably among the Administrative Agent, the Co-Agents and the
Purchasers in accordance with the amount of such Obligations owing to each of
them. If at any time the Seller receives any Collections or is deemed to receive
any Collections (except for Collections received as a Reinvestment pursuant to
Section 3.2 hereof), the Seller shall immediately pay such Collections or deemed
Collections to the Servicer and, at all times prior to such payment, such
Collections shall be held in trust by the Seller for the exclusive benefit of
the Purchasers, the Administrative Agent and the Co-Agents. Notwithstanding the
limitations contained in the previous sentence, following the date on which the
Obligations have been indefeasibly reduced to zero, the Servicer shall pay to
the Seller any remaining Collections set aside and held by the Servicer pursuant
to Section 3.3.
Section 3.5 Payment Rescission. No payment or Collection shall be considered
paid or applied hereunder to the extent that, at any time, all or any portion of
such payment or application is rescinded by application or law or judicial
authority, or must otherwise be returned or refunded for any reason. The Seller
shall remain obligated for the amount of any amount so rescinded, returned or
refunded, and shall promptly pay to the applicable Co-Agent (for application to
the Person or Persons who suffered such rescission, return or refund) an amount
(but not in excess of the aggregate amount of all Collections previously
received by the Seller pursuant to Section 3.3) equal to all payments so
rescinded, returned or refunded, plus, in the case of a payment of or Collection
applied to Capital, the Late Charge thereon from the date of rescission, return
or refunding.


Section 3.6 Limitation on Receivable Interests. The Seller shall ensure that the
Receivable Interests of the Groups at no time exceed 100%. If the aggregate of
the Receivable Interests of the Groups exceeds 100%, the Seller shall, on or
within two (2) Business Days thereafter, pay to each Co-Agent its Group’s
Percentage of an amount to be applied to reduce the Capital of its Group’s
Receivable Interests (as allocated by such Co-Agent), such that after giving
effect to such payment and at all times thereafter, the aggregate of the
Receivable Interests of the Groups equals or is less than 100%.

68

--------------------------------------------------------------------------------




ARTICLE IV.
LIQUIDITY BANK PURCHASES


Section 4.1 Liquidity Bank Funding. Each Receivable Interest of the Liquidity
Banks shall accrue Discount at either the LIBO Rate or the Base Rate in
accordance with the terms and conditions hereof. Discount shall accrue for each
such Receivable Interest for each day occurring during the Tranche Period
associated with either the LIBO Rate or the Base Rate therefor. If any Funding
Source acquires by assignment or otherwise any interest in a Receivable Interest
pursuant to a Funding Agreement, such interest shall be deemed to have a new
Tranche Period commencing on the date of any such acquisition.


Section 4.2 Discount Payments to Liquidity Banks. On the last day of the
relevant Tranche Period in respect of each Receivable Interest of the Liquidity
Banks, the Seller shall pay to the Co-Agents (for the benefit of the Liquidity
Banks in each Co-Agent’s Group) an aggregate amount equal to the accrued and
unpaid Discount for the entire Tranche Period of each such Receivable Interest.


Section 4.3 Selection and Continuation of Tranche Periods.


(a)With consultation from (and approval by) the applicable Co-Agent, the Seller
shall from time to time request Tranche Periods for the Receivable Interests of
the Liquidity Banks, provided that, if at any time the Liquidity Banks shall
have a Receivable Interest, the Seller shall always request Tranche Periods such
that at least one Tranche Period shall end on each Settlement Date.


(b)The Seller or the applicable Co-Agent may, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the “Terminating Tranche”), for any Receivable Interest, take any of the
following actions to continue such Terminating Tranche: (i) divide any such
Receivable Interest into two or more Receivable Interests having aggregate
Capital of such divided Receivable Interest, (ii) combine any such Receivable
Interest with another Receivable Interest having a Terminating Tranche ending on
the same day (creating a new Receivable Interest having Capital equal to the
Capital of the two Receivable Interests combined) or (iii) combine any such
Receivable Interest with a new Receivable Interest to be purchased on such day
by the Liquidity Banks (creating a new Receivable Interest having Capital equal
to the Capital of the two Receivable Interests combined), provided that in no
event may a Receivable Interest of a Conduit be combined with a Receivable
Interest of any Liquidity Bank.


Section 4.4 Liquidity Bank Discount Rates. The Seller may select the LIBO Rate
or the Base Rate for the Receivable Interests of the Liquidity Banks in each
Group. The Seller shall by 12:00 noon (New York time): (i) at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Discount Rate, and (ii) at least
one (1) Business Day prior to the expiration of any Terminating Tranche with
respect to which the Base Rate is being requested as a new Discount Rate, give
the applicable Co-Agent irrevocable notice of the new Discount Rate for the
Receivable Interest associated with such Terminating Tranche. Until the Seller
gives notice to the applicable Co-Agent of another Discount Rate, the initial
Discount Rate for any Receivable Interest transferred to the Liquidity Banks
pursuant to a Funding Agreement shall be the Base Rate.

69

--------------------------------------------------------------------------------






Section 4.5 Suspension of the LIBO Rate.


(a)If any Liquidity Bank notifies its Co-Agent that it has determined that
funding its Pro Rata Share of the Receivable Interests of the Liquidity Banks in
its Group at a LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Receivable Interests at such LIBO Rate are not available or (ii) such
LIBO Rate does not accurately reflect the cost of acquiring or maintaining a
Receivable Interest at such LIBO Rate, then the applicable Co-Agent shall
suspend the availability of such LIBO Rate for its Group and require the Seller
to select the Base Rate for any Receivable Interest of its Group that has been
accruing Discount at such LIBO Rate.


(b)If less than all of the Liquidity Banks in a Group give a notice to the
applicable Co-Agent pursuant to Section 4.5(a), each Liquidity Bank which gave
such a notice shall be obliged, at the request of the Seller or such Co-Agent,
to assign all of its rights and obligations hereunder to (i) another Liquidity
Bank or (ii) another financial institution nominated by the Seller or such
Co-Agent that is acceptable to the applicable Conduit and willing to participate
in this Agreement through the Liquidity Termination Date in the place of such
notifying Liquidity Bank; provided that (i) the notifying Liquidity Bank
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such notifying Liquidity Bank’s Pro Rata Share of the Capital and
Discount owing to all of the Liquidity Banks in that Group and all accruing but
unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the Receivable Interests of the Liquidity Banks in such Group, and
(ii) the replacement Liquidity Bank otherwise satisfies the requirements of
Section 13.1(b).


Section 4.6 Late Charges. From and after the occurrence of a Servicer Default
and during the continuance thereof, at the discretion of a Co-Agent, all
Receivable Interests of the Liquidity Banks in its Group shall accrue Late
Charges in lieu of Discount.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Section 5.1 Seller Party Representations and Warranties. Each of the Seller
Parties, as to itself, hereby represents and warrants to the Administrative
Agent, the Co-Agents and the Purchasers that:
(a)Corporate Existence and Power. Such Seller Party is a corporation validly
organized and existing and in good standing under the laws of the state of its
incorporation, is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction where the nature of its business
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to have a Material Adverse Effect. Such Seller Party
has full corporate power and authority and, except where the failure to so hold
would not reasonably be expected to have a Material Adverse Effect, holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its obligations under the Transaction Documents to which it is a party
and to own and hold under lease its property and to conduct its business as
currently proposed to be conducted.



70

--------------------------------------------------------------------------------




(b)Non-Contravention, Due Authorization, Etc. The execution, delivery and
performance by such Seller Party of the Transaction Documents to which it is a
party, and, in the case of the Seller, its use of the proceeds of Purchases made
hereunder, are within its corporate powers, have been duly authorized by all
necessary corporate action, and do not: (i) contravene such Seller Party’s
certificate of incorporation, by-laws, or any shareholder agreements, voting
trusts, and similar arrangements applicable to any of its authorized shares,
(ii) contravene any law, governmental regulation, court decree, order or
material contractual restriction binding on or affecting such Seller Party, or
(iii) result in, or require the creation or imposition of, any lien on any of
such Seller Party’s properties. No transaction contemplated hereby requires
compliance with any bulk sales act or similar law.


(c)Governmental Authorization. Other than the filing of the financing statements
required hereunder, no authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or other
Person is required for the due execution, delivery and performance by such
Seller Party of the Transaction Documents to which it is a party.
(d)Binding Effect. Each of the Transaction Documents to which such Seller Party
is a party has been duly executed and delivered by such Seller Party. Each of
such Transaction Documents constitutes the legal, valid and binding obligation
of such Seller Party enforceable against it in accordance with its respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws of general applicability and by
the effect of general principles of equity (regardless of whether enforceability
is considered in a proceeding in equity or at law).


(e)Accuracy of Information. All written information, certified by an Authorized
Officer, heretofore furnished by such Seller Party or the Originator to the
Administrative Agent, the Co-Agents or the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or the Originator to the Administrative
Agent, the Co-Agents and/or the Purchasers will be, true and accurate in every
material respect, on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading. All other material information heretofore furnished by such Seller
Party or the Originator to the Administrative Agent, the Co-Agents or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter so furnished will be, true and accurate
in every material respect on the date such information is stated or furnished.


(f)Use of Proceeds. No proceeds of any Purchase hereunder will be used by the
Seller (i) for a purpose which violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 13 or 14 of the Securities Exchange Act
of 1934, as amended.



71

--------------------------------------------------------------------------------




(g)Title to Receivables. Each Receivable has been acquired by the Seller from
the Originator in accordance with the terms of the Sale Agreement, and the
Seller has thereby irrevocably obtained all legal and equitable title to, and
has the legal right to sell and encumber, such Receivable, its Collections and
the Related Security. Each such Receivable has been transferred to the Seller
free and clear of any Adverse Claim. Without limiting the foregoing, there have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC of all appropriate jurisdictions to perfect
the Seller’s ownership or security interest in such Receivable. Immediately
prior to each Purchase hereunder, the Seller shall be the legal and beneficial
owner of the Receivables and Related Security with respect thereto, free and
clear of any Adverse Claim, except as created by the Transaction Documents. This
Agreement, together with the filing of the financing statements contemplated
hereby, is effective to, and shall, upon each Purchase hereunder, transfer to
the Administrative Agent for the benefit of the relevant Purchasers (and the
Administrative Agent on behalf of such Purchasers shall acquire from the Seller)
a valid and perfected first priority undivided percentage ownership or security
interest in each Receivable existing or hereafter arising and in the Related
Security and Collections with respect thereto, free and clear of any Adverse
Claim, except as created by the Transactions Documents.


(h)Places of Business and Locations of Records. The principal place of business
and chief executive office of the Seller and the offices where the Seller keeps
all its Records are located at the address listed on Exhibit II or such other
locations notified to the Administrative Agent in accordance with Section 7.2(a)
in jurisdictions where all action required by Section 7.2(a) has been taken and
completed. The Seller’s Federal Employer Identification Number is correctly set
forth on Exhibit II.


(i)Collections; etc. Except as otherwise notified to the Administrative Agent in
accordance with Section 7.2(b):


(i)each of the Lock-Boxes and Lock-Box Accounts is accurately identified on
Exhibit III hereto; all checks, drafts and money orders received in any of the
Lock-Boxes are deposited each Business Day for clearing in the Lock-Box Account
set forth opposite such Lock-Box on Exhibit III hereto; the only funds in the
Lock-Box Accounts are Collections on the Receivables; and each Business Day, all
of the collected funds in the Lock-Box Accounts are electronically swept or
otherwise transferred into the Existing Concentration Account,


(ii)the Direct Wire Accounts are accurately identified on Exhibit III hereto;
the only funds in the Direct Wire Accounts are Collections on Receivables; and
each Business Day, all of the collected funds in the Direct Wire Accounts are
electronically swept or otherwise transferred into the Existing Concentration
Account,


(iii)to the extent that payments on the Receivables are made by check or money
order delivered directly to a Seller Party or the Originator, all such payments
are deposited into the Depositary Account within 2 Business Days after receipt
at all times prior to the occurrence of a Collection Notice Event and within 1
Business Day after receipt at all times from and after the occurrence of a
Collection Notice Event; and each Business Day, all of the collected funds in
the Depositary Account are electronically swept or otherwise transferred into
the Existing Concentration Account, and

72

--------------------------------------------------------------------------------




(iv)each Collection Account to which Collections are remitted shall be subject
to a Collection Agreement that is then in full force and effect.


Such Seller Party has not granted any Person, other than the Administrative
Agent as contemplated by this Agreement, dominion and control of any Collection
Account, or the right to take dominion and control of any such account at a
future time or upon the occurrence of a future event.
(j)Material Adverse Effect. Since December 31, 2007, no event has occurred which
would have a Material Adverse Effect.


(k)Names. In the past five years, the Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.


(l)Actions, Suits. Except as set forth in the most recent Annual Report of
Originator on Form 10-K or in any document filed pursuant to Section 13(a), 14
or 15 of the Securities and Exchange Act of 1934 or in the financial statements
delivered to the Administrative Agent and the Co-Agents from time to time, there
are no actions, suits or proceedings pending, or to the best of such Seller
Party’s knowledge, threatened, against or affecting such Seller Party, or any of
the properties of such Seller Party, in or before any court, arbitrator or other
body, which are reasonably likely to have a Material Adverse Effect of the types
described in clauses (i)-(v) of the definition of “Material Adverse Effect.”
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental or regulatory body.


(m)Credit and Collection Policy. With respect to each Receivable, each of the
Seller Parties has complied in all material respects with the Credit and
Collection Policy, and no change has been made to the Credit and Collection
Policy since the date of this Agreement which would be reasonably likely to
materially and adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables except for such
changes as to which each of the Administrative Agent and the Co-Agents has
received the notice required under Section 7.1(a)(v) and has given its prior
written consent thereto (which consent shall not be unreasonably withheld or
delayed).


(n)Payments to Originator. With respect to each Receivable sold to the Seller by
the Originator, the Seller has given reasonably equivalent value to the
Originator in consideration for such Receivable and the Related Security with
respect thereto under the Sale Agreement and such transfer was not made for or
on account of an antecedent debt. No transfer by the Originator of any
Receivable is or may be voidable under any Section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.


(o)Ownership of the Seller. The Originator owns, directly or indirectly, 100% of
the issued and outstanding capital stock of the Seller, free and clear of any
Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of the Seller.



73

--------------------------------------------------------------------------------




(p)Not an Investment Company. The Seller (i) is not a “covered fund” under the
Volcker Rule and (ii) is not, and after giving effect to the transactions
contemplated hereby, will not be required to register as, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
from time to time, or any successor statute. In determining that the Seller is
not a covered fund, the Seller is relying on the exclusion set forth in Section
3(c)(5) of the Investment Company Act of 1940, as amended, although other
exclusions or exemptions may also be available to the Seller.


(q)Purpose. The Seller has determined that, from a business viewpoint, the
purchase of Receivables and related interests from the Originator under the Sale
Agreement, and the sale of Receivable Interests to the Purchasers and the other
transactions contemplated herein, are in the best interest of the Seller.


(r)Net Receivables Balance. As of each Purchase Date, after giving effect to the
Purchase to be made on such date, the Net Receivables Balance is at least equal
to the sum of (i) aggregate Capital outstanding, plus (ii) the Aggregate
Reserves.


(s)Rebills. Any reissued Invoice relating to a Receivable that has been the
subject of a Rebill clearly indicates that such Receivable has been rebilled,
and any such reissued Invoice is linked to the original Invoice in the Seller’s
Receivables records.


(t)OFAC. Seller (a) is not a Sanctioned Person, (b) does not do business in a
Sanctioned Country in violation of the economic sanctions of the United States
administered by OFAC or (c) does not knowingly conduct business with any
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC.


(u)Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on behalf of the Seller Parties that are
designed to achieve compliance by the Seller Parties and their respective
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, giving due regard to the nature of such Person’s
business and activities, and each of the Seller Parties, its subsidiaries, and
their respective officers and employees and, to the knowledge of Seller, its
officers, employees, directors and agents acting in any capacity in connection
with or directly benefitting from this Agreement, are in compliance with
Anti-Corruption Laws and applicable Sanctions, in each case in all material
respects. None of (a) the Seller Parties or any of their subsidiaries or, to the
knowledge of the Seller Parties, any of their respective directors, officers,
employees, or agents that will act in any capacity in connection with or
directly benefit from this Agreement, is a Sanctioned Person, and (b) the Seller
Parties nor any of their subsidiaries are organized or resident in a Sanctioned
Country. No Purchase or use of proceeds thereof by the Seller Parties in any
manner will violate Anti-Corruption Laws or applicable Sanctions.


Section 5.2 Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to its Co-Agent, its Conduit and the Seller that:


(a)Existence and Power. Such Liquidity Bank is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate or
association power to perform its obligations hereunder.



74

--------------------------------------------------------------------------------




(b)No Conflict. The execution, delivery and performance by such Liquidity Bank
of this Agreement are within its corporate powers, have been duly authorized by
all necessary corporate action, do not contravene or violate (i) its articles or
certificate of incorporation or association or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or any of its property is bound,
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, and do not result in the creation or imposition of
any Adverse Claim on its assets. This Agreement has been duly authorized,
executed and delivered by such Liquidity Bank.


(c)Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by such Liquidity
Bank of this Agreement.


(d)Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Liquidity Bank enforceable against such Liquidity Bank in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally.


ARTICLE VI.
CONDITIONS OF PURCHASES


Section 6.1 Conditions Precedent to Initial Purchase. The initial Purchase of a
Receivable Interest under this Agreement is subject to the conditions precedent
that:


(a)the Administrative Agent shall have received on or before the date of such
Purchase those opinions, Collection Agreements and other documents listed on
Schedule I hereto,
(b)the Seller shall have marked its master data processing records to evidence
the Receivable Interests of the Administrative Agent in all of the Seller’s then
existing and thereafter arising Receivables, and
(c)the Administrative Agent shall have been paid the Administration Fee, the
Co-Agents shall have been paid their Arrangement Fees, and the Administrative
Agent shall have been paid all other fees and expenses required to be paid on
such date pursuant to the terms hereof and of the Fee Letters.


Section 6.2 Conditions Precedent to All Incremental Purchases and Reinvestments.
Each Incremental Purchase of a Receivable Interest and each Reinvestment shall
be subject to the further conditions precedent that:


(a) in the case of each such Purchase, the Servicer shall have delivered to the
Administrative Agent on or prior to the date of such Purchase, in form and
substance satisfactory to the Administrative Agent, all Monthly Reports as and
when due under Section 8.5;
(b)on the date of each such Purchase, the following statements shall be true
both before and after giving effect to such Purchase (and acceptance of the
proceeds of such Purchase shall be deemed a representation and warranty by the
Seller that such statements are then true):

75

--------------------------------------------------------------------------------




(i)the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Purchase as
though made on and as of such date (except that the representations in Sections
5.1(j) and 5.1(l) need only be correct in all material respects as of the date
of this Agreement); provided that the materiality threshold in the preceding
sentence shall not be applicable with respect to any representation or warranty
which itself contains a materiality threshold;


(ii)no event has occurred and is continuing, or would result from such Purchase,
that will constitute a Servicer Default, and, solely in the case of an
Incremental Purchase, no event has occurred and is continuing, or would result
from such Purchase, that would constitute a Potential Servicer Default;


(iii)the Liquidity Termination Date shall not have occurred, the aggregate
Capital of all Receivable Interests of each Group shall not exceed the
applicable Group Limit, and the aggregate Receivable Interests shall not exceed
100%; and


(c)any Conduit shall have received such other approvals, opinions or documents
as it may reasonably request.


ARTICLE VII.
COVENANTS


Section 7.1 Affirmative Covenants of Seller Parties. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full, each of the Seller
Parties hereby covenants as to itself that:
(a)Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP, and furnish to the
Administrative Agent:


(i)Annual Reporting. Within 120 days after the close of each of its fiscal
years, financial statements for such fiscal year certified in a manner
acceptable to the Administrative Agent by an Authorized Officer of the Seller.


(ii)Quarterly Reporting. Within 60 days after the close of each of the first
three fiscal quarters of each year, balance sheets as at the close of each such
period and statements of income and retained earnings for such quarter, all
certified by an Authorized Officer of the Seller.


(iii)Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by an Authorized Officer of the Seller and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.


(iv)Notices under Transaction Documents. Forthwith upon its receipt from the
Originator or any Collection Bank, as applicable, of (A) any notice of breach or
termination, (B) any request for a consent, amendment or waiver, or (C) any
financial statements of the Originator, in each case, under or in connection
with any Transaction Document from any Person party thereto other than the
Administrative Agent or the Purchasers, copies of the same.

76

--------------------------------------------------------------------------------




(v)Proposed Changes in Credit and Collection Policy. At least 30 days prior to
the effectiveness of any proposed material change in or material amendment to
the Credit and Collection Policy, a notice indicating such proposed change or
amendment and, if such proposed change or amendment would be reasonably likely
to adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, requesting the Administrative Agent’s
consent thereto (which consent shall not be unreasonably withheld or delayed).


(vi)Other Information. Such other information (including non-financial
information) relating to the Originator, the Seller or the Receivables as the
Administrative Agent, the Co-Agents or any Purchaser may from time to time
reasonably request.


(b)Notices. Such Seller Party will notify the Administrative Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:


(i)Servicer Defaults or Potential Servicer Defaults. The occurrence of each
Servicer Default or each Potential Servicer Default.


(ii)Judgment. The entry of any judgment or decree against the Seller.


(iii)Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Seller or in which the Seller becomes a
defendant or respondent.


(iv)Termination Date under Sale Agreement. The occurrence of the “Termination
Date” under the Sale Agreement.


(c)Compliance with Laws. Such Seller Party will comply with all applicable laws,
rules, regulations, orders writs, judgments, injunctions, decrees or awards to
which it may be subject except for such noncompliances as would not be
reasonably expected to have a Material Adverse Effect.

77

--------------------------------------------------------------------------------






(d)Audits. Such Seller Party will furnish to the Administrative Agent from time
to time such information with respect to the Receivables as the Administrative
Agent may reasonably request; provided, however, that the Administrative Agent
agrees to use (and to cause its agents and representatives to use) reasonable
efforts not to request information that has no direct bearing on the amount
owing under a Receivable or the payment terms thereof, and provided, further,
that to the extent the Administrative Agent engages an outside auditor or
consultant as their agent to audit Records, the Administrative Agent will use
reasonable efforts to engage only auditors and consultants who enter into a
reasonable written confidentiality agreement with the Seller, the Originator and
the Administrative Agent. In the event any Seller Party or the Originator advise
the Administrative Agent that the Administrative Agent has requested information
of a confidential nature, the Administrative Agent shall either (a) withdraw its
request for such information, or (b) assure the same is maintained as
confidential in accordance with the provisions of Section 14.5(b). Such Seller
Party shall, from time to time during regular business hours as requested by the
Administrative Agent upon reasonable prior notice, permit the Administrative
Agent, or its agents or representatives (and shall use its reasonable best
efforts to require the Originator to permit the Administrative Agent or its
agents or representatives): (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Seller Party or the
Originator relating to Receivables and the Related Security, including, without
limitation, the related Invoices, and (ii) to visit the offices and properties
of such Seller Party or the Originator for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Seller Party’s or the Originator’s financial condition or the Receivables and
the Related Security or such Seller Party’s performance hereunder, or the
Originator’s performance under any of the other Transaction Documents, or such
Seller Party’s or the Originator’s performance under the Invoices with any of
the officers or employees of the Seller or the Originator having knowledge of
such matters; provided, however, that no copies or abstracts shall be made of
any Contract unless (A) such copy is a Redacted Copy, and (B) the Administrative
Agent reasonably believes such Contract is necessary to litigate or otherwise
resolve a dispute in which the applicable Obligor claims that goods sold or
services rendered by the Originator did not conform to the Contract, and
provided further, that, so long as no Servicer Default has occurred and is
continuing, the Seller Parties will only be responsible for the costs and
expenses of one (1) such review under this Section in any one calendar year
unless (1) the first such review in such calendar year results in negative
findings (in which case the Seller Parties will be responsible for the costs and
expenses of two (2) such reviews in such calendar year if requested by the
Administrative Agent), (2) the Seller delivers a request for extension of this
Agreement more than three (3) calendar months after the first review in such
calendar year, or (3) the Originator proposes a material change in the
composition of the Receivable pool (in which case the Seller Parties will be
responsible for the costs and expenses of two (2) such reviews in such year if
requested by the Administrative Agent).


(e)Keeping and Marking of Records and Books.


(i)Each of the Seller Parties will establish and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Each of the Seller Parties will give
the Administrative Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.

78

--------------------------------------------------------------------------------






(ii)Each of the Seller Parties will, and will use its reasonable best efforts to
require the Originator to: (a) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivable
Interests with a legend, acceptable to the Administrative Agent, describing the
Receivable Interests and (b) upon the request of the Administrative Agent
following the occurrence of a Servicer Default: (1) mark each Invoice with a
legend describing the Receivable Interests and (2) deliver to the Administrative
Agent all Invoices relating to the Receivables then in such Seller Party’s
possession.


(f)Compliance with Contracts and Credit and Collection Policy. Each of the
Seller Parties will and will use its best efforts to request the Originator to
timely and fully (i) perform and comply, in all material respects, with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract and Invoice.


(g)Purchase of Receivables from the Originator. With respect to each Receivable
purchased under the Sale Agreement, such Seller Party shall (or shall use its
reasonable best efforts to require the Originator to) take all actions necessary
to vest legal and equitable title to such Receivable and the Related Security
irrevocably in the Seller, including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC of all appropriate jurisdictions (or any comparable law) to perfect the
Seller’s interest in such Receivable and such other action to perfect, protect
or more fully evidence the interest of the Seller as the Administrative Agent
may reasonably request.


(h)Ownership Interest. The Seller shall take all necessary action to establish
and maintain a valid and perfected first priority undivided percentage ownership
or security interest in the Receivables and the Related Security and Collections
with respect thereto, to the full extent contemplated herein, in favor of the
Administrative Agent for the benefit of the Purchasers, including, without
limitation, taking such action to perfect, protect or more fully evidence the
interest of the Administrative Agent, Co-Agents and the Purchasers hereunder as
the Administrative Agent may reasonably request.


(i)Payment to the Originator. With respect to any Receivable purchased by the
Seller from the Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Sale Agreement, including, without limitation,
the terms relating to the amount and timing of payments to be made to the
Originator in respect of the purchase price for such Receivable.


(j)Performance and Enforcement of Sale Agreement. The Seller shall timely
perform the obligations required to be performed by the Seller, and shall
vigorously enforce the rights and remedies accorded to the Seller, under the
Sale Agreement. The Seller shall take all actions to perfect and enforce its
rights and interests (and the rights and interests of the Administrative Agent,
on behalf of the Purchasers, as assignee of the Seller) under the Sale Agreement
as the Administrative Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Sale Agreement.

79

--------------------------------------------------------------------------------




(k)Purchasers’ Reliance. The Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
the Seller’s identity as a legal entity that is separate from the Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller shall take all reasonable steps including, without limitation, all
steps that the Administrative Agent. Co-Agents or any Purchaser may from time to
time reasonably request to maintain the Seller’s identity as a separate legal
entity and to make it manifest to third parties that the Seller is an entity
with assets and liabilities distinct from those of the Originator and any
Affiliates thereof and not just a division of the Originator. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, the Seller shall:


(i)conduct its own business in its own name and require that all full-time
employees of the Seller, if any, identify themselves as such and not as
employees of the Originator (including, without limitation, by means of
providing such employees with business or identification cards identifying such
employees as the Seller’s employees);


(ii)compensate all employees, consultants and agents from Seller’s own funds for
services provided to the Seller by such employees, consultants and agents and,
to the extent any employee, consultant or agent of the Seller is also an
employee, consultant or agent of the Originator, allocate the compensation of
such employee, consultant or agent between the Seller and the Originator on a
basis which reflects the services rendered to the Seller and the Originator;


(iii)clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of the Originator, the Seller shall
lease such office at a fair market rent;


(iv)have a separate telephone number, which will be answered only in its name
and separate stationery and checks in its own name;


(v)conduct all transactions with the Originator (including, without limitation,
any delegation of its obligations hereunder as Servicer) strictly on an
arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between the
Seller and the Originator on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;


(vi)at all times have at least one member of its Board of Directors who is an
“Independent Director” as provided in the Seller’s restated certificate of
incorporation as in effect on the date hereof


(vii)observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of the Seller or
(C) the initiation or participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);



80

--------------------------------------------------------------------------------




(viii)maintain the Seller’s books and records as separate from those of the
Originator and otherwise readily identifiable as its own assets rather than
assets of the Originator;


(ix)prepare its financial statements separately from those of the Originator and
insure that any consolidated financial statements of the Originator or any
Affiliate thereof that include the Seller have detailed notes clearly stating
that the Seller is a separate corporate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of the
Seller;


(x)except with respect to funds deposited to, or maintained in, the Depositary
Account and except pursuant to the Cash Management Agreement, not commingle
funds or other assets of the Seller with those of the Originator and not
maintain bank accounts or other depository accounts to which the Originator is
an account party, into which the Originator makes deposits or from which the
Originator has the power to make withdrawals;


(xi)not permit the Originator to pay any of the Seller’s operating expenses
(except pursuant to allocation arrangements that comply with the requirements of
this Section 7.1(k)); and


(xii)take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Jones Day, as counsel
for the Seller, in connection with the closing or initial Purchase under this
Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.


(l)Collections.


(i)Prior to the occurrence of a Collection Notice Event and delivery by the
Administrative Agent of a Collection Notice: (A) such Seller Party shall
instruct all Obligors to pay all Collections either (1) prior to the occurrence
of a Servicer Default, to the Seller, for deposit into the Depositary Account
within 2 Business Days after receipt, (2) to a Lock-Box or Lock-Box Account, or
(3) to the Direct Wire Account, and (B) all collected funds from time to time in
any of the Collection Accounts shall be electronically swept or otherwise
transferred each Business Day into the Existing Concentration Account. All
Collections received by such Seller Party pursuant to the preceding clause
(A)(1), and all Collections from time to time deposited in any Collection
Account, shall be held in trust, for the exclusive benefit of the Administrative
Agent, Co-Agents and the Purchasers, except as otherwise permitted in connection
with the Cash Management Agreement.

81

--------------------------------------------------------------------------------




(ii)From and after delivery by the Administrative Agent of a Collection Notice
following the occurrence of a Collection Notice Event: (A) the Administrative
Agent, on behalf of the Purchasers, as assignee of the Seller, may request that
the Servicer, and the Servicer promptly shall, direct all Obligors to remit all
payments on the Receivables directly to a Lock-Box or a Collection Account which
contains only Collections in respect of the Receivables and which is the subject
of a Collection Agreement, and/or (B) the Administrative Agent may require the
Seller to establish a segregated account at the Administrative Agent (the “New
Concentration Account”), which account shall be subject to a perfected security
interest in favor of the Administrative Agent, for the benefit of the
Purchasers, and under the Administrative Agent’s exclusive dominion and control,
into which all Collections shall be electronically swept on each Business Day,
in lieu of being swept or otherwise transferred into the Existing Concentration
Account.


(iii)In the case of any remittances received in any Collection Account that
shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Seller shall promptly remit such items to the Person identified to
it as being the owner of such remittances.


(m)Minimum Net Worth. The Seller shall at all times maintain Net Worth of not
less than 3% of the Purchase Limit.


(n)Anti-Corruption Laws and Sanctions. Policies and procedures will be
maintained and enforced by or on behalf of the Seller Parties that are designed
in good faith and in a commercially reasonable manner to promote and achieve
compliance, in the reasonable judgment of the Seller Parties, by the Seller
Parties, each of their Subsidiaries, and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, in each
case giving due regard to the nature of such Person’s business and activities.


Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Obligations have been indefeasibly paid in full, each of the Seller Parties
hereby covenants as to itself that:


(a)Name Change, Offices, Records and Books of Accounts. The Seller will not
change its name, identity or legal structure or relocate its chief executive
office or any office where Records are kept unless it shall have: (i) given the
Administrative Agent at least 10 Business Days prior notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents requested by the Administrative Agent in connection with
such change or relocation.


(b)Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 7.1(l)(ii), such Seller Party will not:
(i) add or terminate any Collection Account, (ii) add or terminate any bank as a
Collection Bank, (iii) make any change in its instructions to Obligors regarding
payments to be made to any Collection Account, or (iv) make any change in the
standing sweep instructions in place with respect to the Collection Accounts and
the Existing Concentration Account, unless, in each of the foregoing cases, the
Administrative Agent shall have received at least ten (10) Business Days before
the proposed effective date therefor:


(A)written notice of such addition, termination or change, and

82

--------------------------------------------------------------------------------






(B)with respect to the addition of a new Lock-Box or Collection Account, an
executed account agreement and an executed Collection Agreement from the
applicable Collection Bank relating thereto;


provided, however, that each Seller Party may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Lock-Box or Collection Account in which
Collections are not commingled with other funds if such Lock-Box or Collection
Account is subject to a Collection Agreement that is then in effect.
(c)Modifications to Credit and Collection Policy and Invoices. Without the
Administrative Agent’s prior written consent (which consent shall not be
unreasonably withheld or delayed), such Seller Party will not make any change to
the Credit and Collection Policy which would be reasonably likely to adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 8.2(c), such Seller
Party will not extend, amend or otherwise modify the terms of any Receivable or
any Invoice related thereto other than in accordance with the Credit and
Collection Policy.


(d)Sales, Liens, Etc. Such Seller Party shall not, and shall not authorize the
Originator to, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Adverse Claim upon (including, without limitation, the filing of any
financing statement) or with respect to, any Receivable or Related Security or
Collections in respect thereof, or upon or with respect to any Invoice under
which any Receivable arises, or any Lock-Box Account or Collection Account or
assign any right to receive income in respect thereof (other than, in each case,
the creation of the interests therein in favor of the Administrative Agent, for
the benefit of the Purchasers, provided for herein), and such Seller Party shall
defend the right, title and interest of the Administrative Agent, for the
benefit of the Purchasers, in, to and under any of the foregoing property,
against all claims of third parties claiming through or under such Seller Party
or the Originator.


(e)Nature of Business; Other Agreements; Other Indebtedness. The Seller shall
not engage in any business or activity of any kind or enter into any transaction
or indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, in each case other than the transactions contemplated and
authorized by this Agreement and the Sale Agreement. Without limiting the
generality of the foregoing, the Seller shall not create, incur, guarantee,
assume or suffer to exist any indebtedness or other liabilities, whether direct
or contingent, other than:


(i)as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,


(ii)the incurrence of obligations under this Agreement,


(iii)the incurrence of obligations, as expressly contemplated in the Sale
Agreement, to make payment to the Originator thereunder for the purchase of
Receivables from the Originator under the Sale Agreement, and


(iv)the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated in Section 7.1(k) of this Agreement.

83

--------------------------------------------------------------------------------






In the event the Seller shall at any time borrow a “Subordinated Loan” under the
Sale Agreement, the obligations of the Seller in connection therewith shall be
subordinated to the obligations of the Seller to the Purchasers, the
Administrative Agent and the Co-Agents under this Agreement, on the terms
provided for in the Subordinated Note and the Sale Agreement; provided, however,
that such subordination terms shall not restrict payments to be made in respect
of such Subordinated Loans except to the extent set forth in Section 7.2(i) of
this Agreement and provided, further, that amounts owing in respect of such
Subordinated Loans shall be automatically, without presentment, demand, protest
or other notice to the Originator, set-off and otherwise reduced by any
obligations at any time owing by the Originator to the Seller in respect of any
intercompany loans from the Seller to the Originator made with the proceeds of
Collections. Notwithstanding this Section 7.2(e), Seller shall be permitted to
enter into the Cash Management Agreement and administrative services agreements
with the Originator and to lend all or a portion of the sale proceeds to the
Originator pursuant to a promissory note.
(f)Amendments to Sale Agreement. The Seller shall not, without the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed):


(i)cancel or terminate the Sale Agreement,


(ii)give any consent, waiver, directive or approval under the Sale Agreement,


(iii)waive any default, action, omission or breach under the Sale Agreement, or
otherwise grant any indulgence thereunder, or


(iv)amend, supplement or otherwise modify any of the terms of the Sale
Agreement.


(g)Amendments to Corporate Documents. Without the prior written consent of the
Administrative Agent, the Seller shall not amend its restated certificate of
incorporation or its amended and restated by-laws in any respect that would
impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(k) of this
Agreement.


(h)Merger. The Seller shall not merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions, and except as otherwise contemplated herein) all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets of, any Person.


(i)Restricted Junior Payments. From and after the Facility Termination Date, the
Seller shall not make any Restricted Junior Payment if, after giving effect
thereto, the Seller would fail to meet its obligations pursuant to
Section 7.1(m) of this Agreement.



84

--------------------------------------------------------------------------------




(j)Anti-Corruption Laws and Sanctions. The Seller Parties shall not use, and the
Seller Parties shall procure that their Subsidiaries and their respective
directors, officers, employees and agents shall not use, the proceeds of any
Purchase (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent
doing so would violate any Sanctions, or (C) in any other manner that would
result in liability to any party hereto under any applicable Sanctions or the
violation of any Sanctions by any such Person.


ARTICLE VIII.
ADMINISTRATION AND COLLECTION


Section 8.1 Designation of Servicer.


(a)The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Eastman Chemical Financial Corporation is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement. The Administrative
Agent may at any time following a Servicer Default designate as Servicer any
Person to succeed Eastman Chemical Financial Corporation or any successor
Servicer.


(b)Without the prior written consent of the Co-Agents, the Servicer shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than, with respect to certain Defaulted Receivables, to outside
collection agencies in accordance with its customary practices. Notwithstanding
any delegation of its duties to an outside collection agency, the Servicer shall
remain primarily liable for all duties and responsibilities imposed on the
Servicer hereunder.


Section 8.2 Duties of Servicer.


(a)The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.



85

--------------------------------------------------------------------------------




(b)The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article III. The Servicer shall set aside and
hold in trust for the account of the Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Sections 3.2 and 3.3
except as otherwise permitted in connection with the Cash Management Agreement
and the Concentration Account. The Servicer shall upon the request of the
Administrative Agent at the direction of the Co-Agents after the occurrence of
the Facility Termination Date, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of the Servicer or
the Seller prior to the remittance thereof in accordance with Section 3.3. If
the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.


(c)The Servicer, may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Defaulted Receivable or limit the
rights of the Administrative Agent, for the benefit of the Purchasers, under
this Agreement. Notwithstanding anything to the contrary contained herein, from
and after the occurrence of a Servicer Default, the Administrative Agent, for
the benefit of the Purchasers, shall have the absolute and unlimited right to
direct the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose or otherwise realize upon or repossess any Related
Security.


(d)The Servicer shall hold in trust for the Seller and the Purchasers, in
accordance with their respective interests in the Receivables, all Records that
evidence or relate to the Receivables, the related Invoices and Related Security
or that are otherwise necessary to collect the Receivables and shall, as soon as
practicable upon demand of the Administrative Agent at the direction of the
Co-Agents, deliver or make available to the Administrative Agent all such
Records, (x) if such demand is made at any time prior to the replacement of
Eastman Chemical Financial Corporation as Servicer hereunder, at the chief
executive office of the Originator and (y) if such demand is made at any time
after the replacement of Eastman Chemical Financial Corporation as Servicer
hereunder, to such location as the Administrative Agent may designate in
writing. The Servicer shall, as soon as practicable following receipt thereof,
turn over to the Seller (i) that portion of Collections of Receivables
representing the Seller’s undivided fractional ownership or security interest
therein, and (ii) any cash collections or other cash proceeds received with
respect to indebtedness not constituting Receivables. The Servicer shall, from
time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Section 3.3.


(e)Any payment by an Obligor in respect of any indebtedness owed by it to the
Seller shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.



86

--------------------------------------------------------------------------------




Section 8.3 Collection Notices. The Administrative Agent, for the benefit of the
Purchasers, is authorized at any time after the occurrence of a Collection
Notice Event to date and to deliver to the Collection Banks a Collection Notice
under any Collection Agreement. The Seller hereby transfers to the
Administrative Agent, for the benefit of the Purchasers, effective when the
Administrative Agent delivers such notice, the exclusive ownership and control
of the Lock-Box Accounts and Collection Accounts. In case any authorized
signatory of the Seller whose signature appears on a Collection Agreement shall
cease to have such authority before the delivery of such notice, such Collection
Notice shall nevertheless be valid as if such authority had remained in force.
The Seller hereby authorizes the Administrative Agent, for the benefit of the
Purchasers, and agrees that the Administrative Agent shall be entitled to
(i) endorse the Seller’s name on checks and other instruments representing
Collections from and after delivery of any Collection Notice, (ii) from and
after the occurrence of a Servicer Default, enforce the Receivables, the related
Invoices and the Related Security, and (iii) from and after the occurrence of a
Collection Notice Event, subject to the other provisions of this Agreement, take
such action as shall be necessary to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than the Seller.


Section 8.4 Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent, for the benefit of
the Purchasers, of their rights hereunder shall not release the Servicer or the
Seller from any of their duties or obligations with respect to any Receivables
or under the related Invoices or Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts or
Invoices, nor shall any of them be obligated to perform the obligations of the
Seller.


Section 8.5 Receivables Reports. Not later than the 20th of each month hereafter
(or, if the 20th of any month is not a Business Day, on the next succeeding
Business Day), and at such other times as the Administrative Agent may
reasonably request, the Servicer shall prepare and forward to the Administrative
Agent a Monthly Report; provided that in the event the long-term rating of the
Performance Indemnitor is BB+ (or below) by Standard & Poor’s and Ba1 (or below)
by Moody’s Investors Service, Inc., Servicer shall prepare and forward to
Administrative Agent a Weekly Report.


Section 8.6 Servicer Fee. To the extent of available Collections in accordance
with the priorities set forth in Sections 3.2 and 3.3, on each Settlement Date
hereafter, the Servicer (if other than the Seller) shall be paid the Servicer
Fee in arrears for the preceding Settlement Period.


ARTICLE IX.
SERVICER DEFAULTS


Section 9.1 Servicer Default. The occurrence of any one or more of the following
events shall constitute a Servicer Default:


(a)Any Seller Party shall fail to make any payment or deposit when required
hereunder.


(b)Any Seller Party shall fail to deliver any Monthly Report within two (2)
Business Days after the same is due or shall fail to perform or observe any
covenant in Section 7.2(e), (f), (g) or (h) and such failure shall remain
unremedied for two (2) Business Days after the earlier to occur of written
notice thereof from the Administrative Agent to such Seller Party or discovery
thereof by an Authorized Officer of such Seller Party.



87

--------------------------------------------------------------------------------




(c)Any Seller Party shall fail to perform or observe any other term, covenant or
agreement hereunder (other than as referred to in any other subsection of this
Section 9.1) and, if capable of being remedied, such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Seller Parties by the Administrative Agent; provided that there shall be
deducted from such number of days any grace period utilized by the Seller
Parties in notifying the Administrative Agent of such nonperformance or failure
to observe pursuant to Section 7.1(b)(iv).


(d)Any representation, warranty or certification made by a Seller Party in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto shall prove to have been incorrect when made or deemed made, and
such incorrect representation, warranty or certification has or would reasonably
be expected to have a Material Adverse Effect.


(e)(i) Any Seller Party or the Performance Indemnitor or any Material Subsidiary
shall commence a voluntary case concerning itself under the Bankruptcy Code; or
(ii) an involuntary case is commenced against any Seller Party, the Performance
Indemnitor or any Material Subsidiary and the petition is not controverted
within 30 days, or is not dismissed within 60 days, after commencement of the
case; or (iii) a custodian (as defined in the Bankruptcy Code) is appointed for,
or takes charge of, all or substantially all of the property of any Seller
Party, the Performance Indemnitor or any Material Subsidiary or any Seller
Party, the Performance Indemnitor or any Material Subsidiary commences any other
proceedings under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Seller Party,
the Performance Indemnitor or any Material Subsidiary or there is commenced
against any Seller Party, the Performance Indemnitor or any Material Subsidiary
any such proceeding which remains undismissed for a period of 60 days; or (iv)
any order of relief or other order approving any such case or proceeding is
entered; or (v) any Seller Party, the Performance Indemnitor or any Material
Subsidiary is adjudicated insolvent or bankrupt; or (vi) any Seller Party, the
Performance Indemnitor or any Material Subsidiary suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or (vii) any Seller Party, the
Performance Indemnitor or any Material Subsidiary makes a general assignment for
the benefit of creditors; or (viii) any Seller Party, the Performance Indemnitor
or any Material Subsidiary shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due; or
(ix) any Seller Party, the Performance Indemnitor or any Material Subsidiary
shall by any act or failure to act consent to, approve of or acquiesce in any of
the foregoing; or (x) any corporate action is taken by any Seller Party, the
Performance Indemnitor or any Material Subsidiary for the purpose of effecting
any of the foregoing.


(f)(i) The Originator shall for any reason cease to transfer, or cease generally
to have the legal capacity or otherwise generally be incapable of transferring,
Receivables to the Seller, as purchaser under the Sale Agreement, except
following the Originator’s receipt of notice from the Seller or the
Administrative Agent of the occurrence of the Facility Termination Date, or
(ii) any “Termination Event” shall occur under the Sale Agreement.


(g)The aggregate Receivable Interests hereunder shall at any time exceed 100%
and such excess shall not be eliminated within two (2) Business Days after
discovery thereof.

88

--------------------------------------------------------------------------------






(h)A Change of Control shall occur.


(i)The Internal Revenue Service or the Pension Benefit Guaranty Corporation
files one or more tax or ERISA liens against the assets of the Seller and the
same shall remain in effect for any period of 15 consecutive days.


(j)The 3-Month Average Default Ratio shall exceed 1.35%.


(k)The 3-Month Average Delinquency Ratio shall exceed 1.35%.


(l)The 3-Month Average Dilution Ratio shall exceed 4.0%.


(m)Failure of the Seller to pay any Indebtedness when due; or the default by the
Seller in the performance of any term, provision or condition contained in any
agreement under which any Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity (whether or
not such default has been waived); or any Indebtedness of the Seller shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.


(n)The Performance Indemnity shall cease to be in full force and effect, or the
Performance Indemnitor shall deny liability thereunder.


(o)One or more judgments or decrees in an aggregate amount of $100,000,000 or
more shall be entered by a court against the Performance Indemnitor and (i) any
such judgments or decrees shall not be stayed, discharged, paid, bonded or
vacated within 30 days or (ii) enforcement proceedings shall be commenced by any
creditor on any such judgments or decrees; provided, however, that any such
judgment or order shall not be a default under this section if and for so long
as (i) the amount of such judgment or order is covered by a valid and binding
policy of insurance, with deductible or self-insured retention consistent with
industry practices, between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least "A-" by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order.


(p)One or more judgments or decrees (of which an Authorized Officer of Seller
has actual knowledge) in an aggregate amount of $13,474 or more shall be entered
by a court against the Seller and (i) any such judgments or decrees shall not be
stayed, discharged, paid, bonded or vacated within 30 days or (ii) enforcement
proceedings shall be commenced by any creditor on any such judgments or decrees;
provided, however, that any such judgment or order shall not be a default under
this section if and for so long as (i) the amount of such judgment or order is
covered by a valid and binding policy of insurance, with deductible or
self-insured retention consistent with industry practices, between the defendant
and the insurer covering payment thereof and (ii) such insurer, which shall be
rated at least "A-" by A.M. Best Company, has been notified of, and has not
disputed the claim made for payment of, the amount of such judgment or order.





89

--------------------------------------------------------------------------------




ARTICLE X.
INDEMNIFICATION


Section 10.1 Indemnities by the Seller. Without limiting any other rights which
the Administrative Agent, Co-Agents or Purchasers may have hereunder or under
applicable law, the Seller hereby agrees to indemnify each of the Administrative
Agent, Co-Agents and Purchasers and their respective officers, directors, agents
and employees (each, an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees and disbursements (all of
the foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or actually incurred by any of them arising out of or as a result of
this Agreement or the acquisition, either directly or indirectly, by a Purchaser
of an interest in the Receivables, excluding, however:


(a)Indemnified Amounts to the extent final judgment of a court of competent
jurisdiction holds such Indemnified Amounts resulted from gross negligence or
willful misconduct on the part of the Indemnified Party seeking indemnification;


(b)Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or


(c)taxes imposed by the jurisdiction in which such Indemnified Party’s principal
executive office is located (such Indemnified Party’s “Principal Jurisdiction”)
or taxes imposed by other jurisdictions to the extent a corresponding
apportionment is available in such Indemnified Party’s Principal Jurisdiction,
on or measured by the overall net income of such Indemnified Party to the extent
that the computation of such taxes is consistent with the Intended
Characterization;


provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or the Servicer or limit the recourse of the
Administrative Agent, the Co-Agents or the Purchasers to the Seller or Servicer
for amounts otherwise specifically provided to be paid by the Seller or the
Servicer under the terms of this Agreement. Without limiting the generality of
the foregoing indemnification (but subject to the exclusions above), the Seller
shall indemnify the Administrative Agent, the Co-Agents and the Purchasers for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible Receivables, regardless of whether reimbursement therefor would
constitute recourse to the Seller or the Servicer) relating to or resulting
from:
(i)any representation or warranty made by the Seller, the Originator or the
Servicer (or any officers of the Seller, the Originator or the Servicer) under
or in connection with this Agreement, any other Transaction Document, any
Monthly Report or any other written information or report delivered by the
Seller, the Originator or the Servicer pursuant hereto or thereto, which shall
have been false or incorrect in any respect when made or deemed made;


(ii)the failure by the Seller, the Originator or the Servicer to comply with any
applicable law, rule or regulation with respect to any Receivable or any
Contract or Invoice related thereto, or the nonconformity of any Receivable,
Contract or Invoice with any such applicable law, rule or regulation;

90

--------------------------------------------------------------------------------




(iii)any failure of the Seller, the Originator or the Servicer to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document;


(iv)any product liability or similar claim arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract or
Invoice;


(v)any Rebill or any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of any Obligor to the payment of any Receivable
(including, without limitation, a defense based on (A) such Receivable or the
related Contract or Invoice not being a legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms, (B) a claim
based on the assertion that disclosure of any Invoice to the Seller, the
Administrative Agent, the Co-Agents or any Purchaser constituted a breach of a
confidentiality provision in the applicable Contract, and/or (C) a claim based
on any assertion that the sale of all or any part of the Originator’s rights to
receive payment under the Contracts violates any anti-assignment clauses
contained therein), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;


(vi)the commingling of Collections of Receivables at any time with other funds;


(vii)any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of a Purchase, the ownership of or
security interest in the Receivable Interests or any other investigation,
litigation or proceeding relating to the Seller or the Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby or thereby (other than an investigation, litigation or
proceeding (A) relating to a dispute solely amongst the Purchasers (or certain
Purchasers) and the Administrative Agent or the Co-Agents, or (B) excluded by
Section 10.1(a));


(viii)any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;


(ix)a Servicer Default described in Section 9.1(e);


(x)the failure to vest and maintain vested in the Administrative Agent, for the
benefit of the Purchasers, or to transfer to the Administrative Agent, for the
benefit of the Purchasers, legal and equitable title to, a first priority
perfected undivided percentage ownership interest (to the extent of the
Receivable Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents or as provided in
the Cash Management Agreement); or


(xi)any failure of the Seller to give reasonably equivalent value to the
Originator under the Sale Agreement in consideration of the transfer by the
Originator of any Receivable, or any attempt by any Person to void any such
transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the federal Bankruptcy Code, 11
U.S.C. § 101 et seq.

91

--------------------------------------------------------------------------------






Section 10.2 Increased Cost and Reduced Return.


(a)If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any compara-ble agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Affected Entity to any charge or withhold-ing on
or with respect to any Funding Agreement or an Affected Entity’s obligations
under a Funding Agreement, or on or with respect to the Receivables, or changes
the basis of taxation of payments to any Affected Entity of any amounts payable
under any Funding Agreement (except for changes in the rate of tax on the
overall net income of an Affected Entity or taxes excluded by Section 10.1(c))
or (ii) that imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of an Affected Entity, or credit extended by an
Affected Entity pursuant to a Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to an Affected Entity of
performing its obligations under a Funding Agreement, or to reduce the rate of
return on an Affected Entity’s capital as a consequence of its obligations under
a Funding Agreement, or to reduce the amount of any sum received or receivable
by an Affected Entity under a Funding Agreement or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, then, subject to Section 10.2(b) below, upon demand by the
applicable Co-Agent (which shall be accompanied by a certificate of the relevant
Affected Entity setting forth the information required in Section 10.2(b)
below), the Seller shall pay to such Co-Agent, for the benefit of the relevant
Affected Entity, such amounts charged to such Affected Entity or such amounts to
otherwise compensate such Affected Entity for such increased cost or such
reduction. For the avoidance of doubt, if the issuance after the date hereof of
any other change in accounting standards (including, without limitation,
Statement of Financial Accounting Standards 140 and FASB Interpretation No. 46)
or the issuance of any other pronouncement, release or interpretation (or
revisions to the foregoing), causes or requires the consolidation of all or a
portion of the assets and liabilities of a Conduit or Seller with the assets and
liabilities of the Administrative Agent, the Co-Agents, any Liquidity Bank or
any other Affected Entity, such event shall constitute a circumstance on which
such Affected Entity may base a claim for reimbursement under this Section.


(b)Payment of any sum pursuant to Section 10.2(a) shall be made by the Seller to
the applicable Co-Agent, for the benefit of the relevant Affected Entity, not
later than ten (10) days after any such demand is made in writing, and no
payment of any such sum shall be due or owing unless written demand therefor is
made within ninety (90) days after the occurrence of the Regulatory Change
giving rise thereto. A certificate of any Affected Entity, signed by an
authorized officer claiming compensation under this Section 10.2 and setting
forth the additional amount to be paid for its benefit and explaining the manner
in which such amount was determined shall constitute prima facie evidence of the
amount to be paid.



92

--------------------------------------------------------------------------------




(c)If less than all of the Liquidity Banks in a Group make a claim pursuant to
Section 10.2(a), each claiming Liquidity Bank shall be obliged, at the request
of the Seller, the applicable Conduit or the applicable Co-Agent, to assign all
of its rights and obligations hereunder to (i) another Liquidity Bank or
(ii) another financial institution nominated by the Seller or such Co-Agent that
is acceptable to such Conduit and willing to participate in this Agreement
through the Liquidity Termination Date in the place of such claiming Liquidity
Bank; provided that (i) the claiming Liquidity Bank receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such notifying
Liquidity Bank’s Pro Rata Share of the Capital and Discount owing to all of the
Liquidity Banks and all accruing but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Receivable Interests (excluding
amounts assessed pursuant to Section 10.2(a)), and (ii) the replacement
Liquidity Bank otherwise satisfies the requirements of Section 13.1(b).


Section 10.3 Costs and Expenses Relating to this Agreement. In addition to the
fees specified in the Fee Letters, the Seller shall pay to the Administrative
Agent, the Co-Agents and any Conduit within 30 days after receipt of a written
invoice all reasonable out-of-pocket expenses (including, without limitation,
reasonable audit fees and time charges of counsel for the Administrative Agent,
the Co-Agents and the Purchasers) actually incurred in connection with the
preparation, execution, delivery, amendments and waivers of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. The Seller shall pay to the Administrative Agent and Co-Agents within
30 days after receipt of a written invoice any and all costs and expenses of the
Administrative Agent, Co-Agents and the Purchasers, if any, including reasonable
counsel fees and expenses actually incurred in connection with the enforcement
of this Agreement and the other documents delivered hereunder and in connection
with any restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following a Servicer Default. The Seller shall
reimburse any Conduit promptly for all other costs and expenses incurred by such
Conduit or any shareholder of such Conduit (“Other Costs”), including, without
limitation, the cost of auditing such Conduit’s books by certified public
accountants, the cost of rating the Commercial Paper by independent financial
rating agencies, and the reasonable fees and out-of-pocket expenses of counsel
for such Conduit or any counsel for any shareholder of such Conduit with respect
to advising such Conduit or such shareholder as to matters relating to such
Conduit’s operations; provided, however, that (i) each Conduit shall allocate
the liability for such Other Costs to the Seller and to each other borrower or
seller that is a party to a Receivables Purchase Facility of such Conduit
(“Other Customers”) on the basis of such Conduit’s relative outstanding
investments under this Agreement and the agreements with such Other Customers or
on some other reasonable basis selected by such Conduit which reflects the
relative size of its relationships with or exposure to the Seller and such Other
Customers; (ii) if such Other Costs are attributable to the Seller and not
attributable to any Other Customer, the Seller shall be solely liable for such
Other Costs; and (iii) if such Other Costs are attributable to Other Customers
and not attributable to the Seller, such Other Customers shall be solely liable
for such Other Costs; and provided, further, that Other Costs of the type
described in the preceding clause (i) shall not exceed 0.01% of such Conduit’s
Group Limit.



93

--------------------------------------------------------------------------------




ARTICLE XI.
THE Administrative Agent AND THE CO-Agents


Section 11.1 Authorization and Action. (a) Each Purchaser hereby designates and
appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch to act as its
Administrative Agent hereunder and under each other Transaction Document, and
authorizes the Administrative Agent to take such actions as Administrative Agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser or Co-Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Administrative Agent shall be read into this Agreement or any other
Transaction Document or otherwise exist for the Administrative Agent. In
performing its functions and duties hereunder and under the other Transaction
Documents, the Administrative Agent shall act solely as Administrative Agent for
the Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of its successors or assigns. The Administrative Agent shall not be required
to take any action which exposes the Administrative Agent to personal liability
or which is contrary to this Agreement, any other Transaction Document or
applicable law. The appointment and authority of the Administrative Agent
hereunder shall terminate upon the indefeasible payment in full of all Aggregate
Unpaids and termination of the Commitments.


(b) [Reserved]
(c) [Reserved]
(d) Each of Victory and the Victory Liquidity Banks hereby designates and
appoints BTMU to act as the Victory Agent hereunder and under each other
Transaction Document, and authorizes such Co-Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to such Co-Agent by
the terms of this Agreement and the other Transaction Documents together with
such powers as are reasonably incidental thereto.
(e) No Co-Agent shall have any duties or responsibilities to any Person that is
not a member of its Group. No Co-Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, any
other Co-Agent, or the Administrative Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
any Co-Agent shall be read into this Agreement or any other Transaction Document
or otherwise exist for any Co-Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Co-Agent shall act
solely as agent for the Purchasers in its Group and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any Purchaser in the other Group or any Seller Party or any of its
successors or assigns. No Co-Agent shall be required to take any action which
exposes such Co-Agent to personal liability or which is contrary to this
Agreement, any other Transaction Document or applicable law. The appointment and
authority of the Co-Agents hereunder shall terminate upon the indefeasible
payment in full of all Aggregate Unpaids.

94

--------------------------------------------------------------------------------




Section 11.2 Delegation of Duties. Each of the Administrative Agent and the
Co-Agents may execute any of its duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
None of the Administrative Agent or the Co-Agents shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.


Section 11.3 Exculpatory Provisions. None of the Administrative Agent or the
Co-Agents or any of their respective directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or any other Transaction
Document (except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency or any collateral pledged in
connection herewith. None of the Administrative Agent or the Co-Agents shall be
under any obligation to any Purchaser, Co-Agent or the Administrative Agent to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement or any
other Transaction Document, or to inspect the properties, books or records of
the Seller Parties. None of the Administrative Agent or the Co-Agents shall be
deemed to have knowledge of a Servicer Default or Potential Servicer Default
unless the Administrative Agent and the Co-Agents have received notice from
another party hereto.


Section 11.4 Reliance by Administrative Agent and Co-Agents. Each of the
Administrative Agent and the Co-Agents shall in all cases be entitled to rely,
and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Seller), independent accountants
and other experts selected by the Administrative Agent or the Co-Agents. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other Transaction
Document unless it shall first receive such advice or concurrence of the
Co-Agents if it deems such advice or concurrence necessary or appropriate and it
shall first be indemnified to its satisfaction by the Purchasers, provided that
unless and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Purchasers. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Co-Agents, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Co-Agents and the Purchasers.



95

--------------------------------------------------------------------------------




Section 11.5 Non-Reliance on Administrative Agent, Co-Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent or Co-Agents, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Co-Agent
hereafter taken, including, without limitation, any review of the affairs of the
Seller, shall be deemed to constitute any representation or warranty by the
Administrative Agent or Co-Agents. Each Purchaser represents and warrants to the
Administrative Agent and Co-Agents that it has and will, independently and
without reliance upon the Administrative Agent, the Co-Agents or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.


Section 11.6 Reimbursement and Indemnification. Each of the Liquidity Banks
agrees to reimburse and indemnify its Co-Agent and its officers, directors,
employees, representatives and agents ratably according to their Pro Rata
Shares, to the extent not paid or reimbursed by the Seller (i) for any amounts
for which such Co-Agent, acting in its capacity as Co-Agent, is entitled to
reimbursement by the Seller hereunder and (ii) for any other expenses actually
incurred by such Co-Agent, in its capacity as a Co-Agent and acting on behalf of
the Purchasers in its Group, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents. In addition,
each of the Liquidity Banks agrees to reimburse and indemnify the Administrative
Agent and its officers, directors, employees, representatives and agents ratably
according to their respective Commitments, to the extent not paid or reimbursed
by the Seller (i) for any amounts for which the Administrative Agent, acting in
its capacity as Administrative Agent, is entitled to reimbursement by the Seller
hereunder and (ii) for any other expenses actually incurred by the
Administrative Agent, in its capacity as Administrative Agent and acting on
behalf of the Purchasers, in connection with the administration and enforcement
of this Agreement and the other Transaction Documents.


Section 11.7 Administrative Agent and Co-Agents in their Individual Capacities.
Each of the Administrative Agent and the Co-Agents, and each of its Affiliates,
may make loans to, accept deposits from and generally engage in any kind of
business with the Seller or any Affiliate of the Seller as though each such
party was not Administrative Agent or Co-Agent hereunder. With respect to the
acquisition of Receivable Interests pursuant to this Agreement, each of the
Administrative Agent and the Co-Agents shall have the same rights and powers
under this Agreement as any Purchaser and may exercise the same as though it
were not an Administrative Agent or Co-Agent, and the terms “Liquidity Bank,”
“Purchaser,” “Liquidity Banks” and “Purchasers” shall include each of the
Administrative Agent and Co-Agent in its individual capacity.


ARTICLE XII.
[INTENTIONALLY DELETED]



96

--------------------------------------------------------------------------------




ARTICLE XIII.
ASSIGNMENTS; PARTICIPATIONS


Section 13.1 Assignments.


(a)The parties hereby agree and consent to the complete or partial assignment by
each Conduit of all of its rights under, interest in, title to and obligations
under this Agreement to its Liquidity Banks and to any other special purpose
receivables funding or purchasing conduit for which the same Co-Agent (or one of
its Affiliates) performs administrative functions. Upon any complete or partial
assignment by a Conduit in accordance with the preceding sentence, such Conduit
shall be released from its obligations so assigned. Further, each of the parties
hereby agrees that any assignee of a Conduit of this Agreement or all or any of
the Receivable Interests of such Conduit shall have all of the rights and
benefits under this Agreement as if references to such Conduit explicitly
referred to such assignee, and no such assignment shall in any way impair the
rights and benefits of such Conduit hereunder. Neither the Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement without the consent of the Administrative Agent and the Co-Agents in
their sole discretion.


(b)With the prior written consent of the applicable Conduit and (except in the
case of an assignment by a Liquidity Bank that ceases to have short-term debt
ratings of both A-1 or better by Standard & Poor’s and P-1 by Moody’s Investors
Service, Inc.) the Seller (which consent of the Seller shall not be unreasonably
withheld or delayed), any Liquidity Bank may at any time and from time to time
assign to one or more Persons (each, a “Purchasing Liquidity Bank”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, in a form and substance satisfactory to the applicable
Co-Agent (the “Assignment Agreement”), executed by such Purchasing Liquidity
Bank and such selling Liquidity Bank. Each assignee of a Liquidity Bank must
have a short-term debt rating of A-1 or better by Standard & Poor’s and P-1 by
Moody’s Investors Service, Inc. and must agree to deliver to its Co-Agent and
Conduit, promptly following any request therefor by such Co-Agent or Conduit, an
enforceability opinion in form and substance satisfactory to such Co-Agent and
Conduit. Upon delivery of the executed Assignment Agreement to such Co-Agent
with a copy to the Administrative Agent and the Seller, such selling Liquidity
Bank shall be released from its obligations hereunder to the extent of such
assignment. Thereafter, the Purchasing Liquidity Bank shall for all purposes be
a Liquidity Bank party to this Agreement and shall have all the rights and
obligations of a Liquidity Bank under this Agreement to the same extent as if it
were an original party hereto and no further consent or action by any other
party hereto shall be required.


Section 13.2 Participations. Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its interests in the Receivable Interests and all
other rights and interests of such Purchaser hereunder. Notwithstanding any such
sale by a Purchaser of a participating interest to a Participant, such
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Purchaser shall remain solely responsible for the performance of its
obligations hereunder, and the other parties hereto shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations under this Agreement.



97

--------------------------------------------------------------------------------




Section 13.3 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Liquidity Bank may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
 limitation, any Receivable Interest and any rights to payment of Capital and
Discount) under this Agreement to secure obligations of such Liquidity Bank to a
Federal Reserve Bank, without notice to or consent of the Seller, the
Administrative Agent or the Co-Agents; provided that no such pledge or grant of
a security interest shall release a Liquidity Bank from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Liquidity Bank as
a party hereto.




ARTICLE XIV.
MISCELLANEOUS


Section 14.1 Waivers and Amendments. No failure or delay on the part of any
party hereto in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law. Any waiver of this Agreement shall be effective only in the specific
instance and for the specific purpose for which given. No provision of this
Agreement or any other Transaction Document may be amended, supplemented,
modified or waived except in writing signed by each of the Seller, the Servicer
(if, in the case of an amendment, supplement, modification or waiver that
relates to a Transaction Document other than this Agreement, the Servicer is a
party to such Transaction Document), the Administrative Agent and the Co-Agents.


Section 14.2 Notices.


(a)Except as provided in subsection (b) below, all communications and notices
provided for hereunder shall be in writing (including executed originals,
executed .PDF copies or images transmitted via electronic mail, and executed
facsimile copies) and shall be given to the other parties hereto at their
respective addresses, fax numbers or E-mail addresses set forth on the signature
pages hereof. Such communications and notices shall be effective (i) if mailed,
five (5) days after being deposited in the mail with first class postage
pre-paid, (ii) if transmitted as an executed .PDF file via electronic mail, when
an electronic “read receipt” is received by the sender, and (iii) if delivered
via courier, when delivered to the intended recipient.


(b) The Seller hereby authorizes each Co-Agent to effect Purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom such Co-Agent in good faith believes to be acting on behalf of the
Seller. The Seller agrees to deliver promptly to each Co-Agent, upon request, a
written confirmation of each telephonic notice signed by an authorized officer
of the Seller. However, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the applicable Co-Agent, the records of such Co-Agent shall govern
absent manifest error.



98

--------------------------------------------------------------------------------




Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of the
Obligations; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.


Section 14.4 Protection of the Interests of the Administrative Agent.
  
(a)The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Administrative Agent and the Co-Agents may
reasonably request, to perfect, protect or more fully evidence the Receivable
Interests, or to enable the Administrative Agent, for the benefit of the
Purchasers, to exercise and enforce its rights and remedies hereunder. At any
time after the occurrence of a Servicer Default and replacement of the Servicer,
the Administrative Agent may, or the Administrative Agent may direct the Seller
Parties to, notify the Obligors of Receivables, at the Seller’s expense, of the
ownership or security interests of the Administrative Agent, for the benefit of
the Purchasers, under this Agreement and, following the occurrence of a
Collection Notice Event, may also direct that payments of all amounts due or
that become due under any or all Receivables be made directly to the
Administrative Agent or its designee. The Seller Parties shall, at any
Purchaser’s written request, withhold the identity of such Purchaser in any such
notification.


(b)If the Seller or the Servicer fails to perform any of its obligations
hereunder, the Administrative Agent, for the benefit of the Purchasers, may (but
shall not be required to) perform, or cause performance of, such obligation; and
the Administrative Agent’s reasonable costs and expenses actually incurred in
connection therewith shall be payable by the Seller (if the Servicer that fails
to so perform is Eastman Chemical Financial Corporation or an Affiliate thereof)
as provided in Section 10.3, as applicable. Each of the Seller Parties each
irrevocably authorizes the Administrative Agent at any time and from time to
time, and appoints the Administrative Agent, for the benefit of the Purchasers,
as its attorney-in-fact, to act on behalf of the Seller Parties (i) to execute
on behalf of the Seller as debtor (if required) and to file financing statements
necessary in the Administrative Agent’s or the Co-Agents’ sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
or the Co-Agents in their sole discretion deem necessary to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.



99

--------------------------------------------------------------------------------




Section 14.5 Confidentiality.


(a)Each of the Seller and the Servicer shall maintain, and shall cause each of
its employees and officers to maintain, the confidentiality of the Fee Letters
and the other confidential or proprietary information with respect to the
Conduits their respective businesses which is obtained by it or them in
connection with the structuring, negotiating and execution of the Transaction
Documents and the transactions contemplated therein, except that the Seller, the
Servicer and their respective officers and employees may disclose such
information to the Administrative Agent, the Co-Agents, the Originator, any
rating agency and to the Seller’s or the Servicer’s external accountants and
attorneys and as required by any applicable law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings with competent jurisdiction (whether or not having the force or
effect of law) so long as such required disclosure is made under seal to the
extent permitted by applicable law or by rule of court or other applicable body
and, except to the extent prohibited by law, with prior notice to the
Administrative Agent and the Co-Agents.


(b)    Each of the Administrative Agent, the Co-Agents and the Purchasers shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of this Agreement and the Sale Agreement and the other
confidential or proprietary information with respect to the Seller, the
Originator, the Obligors and their respective businesses obtained by it or them
in connection with the due diligence evaluations, structuring, negotiating and
execution of the Transaction Documents, and the consummation of the transactions
contemplated herein and any other activities of the Administrative Agent, the
Co-Agents or the Purchasers arising from or related to the transactions
contemplated herein; provided, however, that each of the Administrative Agent,
the Co-Agents, the Purchasers and their respective employees, officers,
directors and credit enhancers shall be permitted to disclose such confidential
or proprietary information: (i) to the other Administrative Agent, Co-Agents and
Purchasers, (ii) to any prospective or actual assignee or participant of any of
them who executes a confidentiality agreement for the benefit of the Seller and
the Originator on terms comparable to those required of the Administrative
Agent, Co-Agents and Purchasers hereunder with respect to such disclosed
information, (iii) to any rating agency or provider of a surety, guaranty or
credit or liquidity enhancement to a Conduit, (iv) to any officers, directors,
employees, investors, potential investors, credit enhancers, outside
accountants, attorneys and other advisors of any of the foregoing, and (v) to
the extent required pursuant to any applicable law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings with competent jurisdiction (whether or not having the force or
effect of law) so long as such required disclosure is made under seal to the
extent permitted by applicable law or by rule of court or other applicable body
and, except to the extent prohibited by law, with prior notice to the Seller and
the Originator. Either the Seller or the Originator, and their respective
successors, may enforce the provisions of this Section 14.5(b).
(c)    Notwithstanding any other express or implied agreement to the contrary,
the parties agree and acknowledge that each of them and each of their employees,
representatives, and other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to any of them relating to such tax treatment and tax structure,
except to the extent that confidentiality is reasonably necessary to comply with
U.S. federal or state securities laws. For purposes of this paragraph, the terms
“tax treatment” and “tax structure” have the meanings specified in Treasury
Regulation section 1.6011-4(c).

100

--------------------------------------------------------------------------------




Section 14.6 Bankruptcy Petition. The Seller Parties, the Administrative Agent,
the Co-Agents and each of the other Purchasers hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.


Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrative Agent,
Co- Agents or Purchaser, no claim may be made by the Seller, the Servicer or any
other Person against the Administrative Agent, Co- Agents or Purchaser or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of the Seller and the
Servicer hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor. Notwithstanding anything in this Agreement to the contrary,
neither Conduit shall have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to it after paying or making
provision for the payment of its Commercial Paper. All payment obligations of
each Conduit hereunder are contingent on the availability of funds in excess of
the amounts necessary to pay its Commercial Paper; and each of the other parties
hereto agrees that it will not have a claim under Section 101(5) of the
Bankruptcy Code if and to the extent that any such payment obligation owed to it
by such Conduit exceeds the amount available to such Conduit to pay such amount
after paying or making provision for the payment of its Commercial Paper.


Section 14.8 CHOICE OF LAW. THIS AGREEMENT shall be governed by the laws of the
State of New York (INCLUDING Section 5-1401 of the General Obligations Law)
without regard to ANY conflict of law principles.


Section 14.9 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE TRANSACTION
DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, CO-AGENTS OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST
THE SELLER OR THE SERVICER IN THE COURTS OF ANY OTHER JURISDICTION WHEREIN ANY
OF THEIR RESPECTIVE ASSETS MAY BE LOCATED. ANY JUDICIAL PROCEEDING BY THE SELLER
OR THE SERVICER AGAINST THE ADMINISTRATIVE AGENT, CO-AGENTS, ANY PURCHASER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, CO-AGENTS OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THE TRANSACTION DOCUMENTS SHALL BE BROUGHT ONLY IN A COURT IN THE
BOROUGH OF MANHATTAN, NEW YORK.

101

--------------------------------------------------------------------------------




Section 14.10 WAIVER OF JURY TRIAL. EACH OF THE ADMINISTRATIVE AGENT, THE
CO-AGENTS, THE SELLER, THE SERVICER AND THE PURCHASERS HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THE TRANSACTION DOCUMENTS OR THE RELATIONSHIPS
ESTABLISHED THEREUNDER.


Section 14.11 Integration; Survival of Terms. The Transaction Documents contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. The provisions of
Article X and Section 14.6 shall survive any termination of this Agreement.


Section 14.12 Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 14.13 Co-Agent Roles. Each of the Liquidity Banks acknowledges that each
Co-Agent and certain of its Affiliates acts, or may in the future act, (i) as
administrator of or administrative agent for a Conduit, (ii) as issuing and
paying agent for a Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper or a
Conduit and (iv) to provide other services from time to time for a Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of this
Section 14.13, each of the parties hereby acknowledges and consents to any and
all of the Co-Agent Roles and agrees that in connection with any Co-Agent Role,
a Co-Agent may take, or refrain from taking, any action which it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrator of or administrative agent for a Conduit, the giving of notice to
one or more Funding Sources of a mandatory purchase pursuant to a Funding
Agreement.


Section 14.4 Characterization.


(a)It is the intention of the parties hereto that each Purchase hereunder shall
constitute an absolute and irrevocable sale, which Purchase shall provide the
applicable Purchaser with the full benefits of ownership of the applicable
Receivable Interest. Except as specifically provided in this Agreement, each
sale of a Receivable Interest hereunder is made without recourse to the Seller;
provided, however, that (i) the Seller shall be liable to each of the
Purchasers, the Administrative Agent and the Co-Agents for all representations,
warranties, covenants and indemnities made by the Seller pursuant to the terms
of this Agreement, and (ii) such sale does not constitute and is not intended to
result in an assumption by any Purchaser, Administrative Agent, Co-Agent or any
assignee thereof of any obligation of the Seller or the Originator or any other
Person arising in connection with the Receivables, the Related Security, or the
related Contracts or Invoices, or any other obligations of the Seller Parties or
the Originator.

102

--------------------------------------------------------------------------------




(b)If the conveyance by the Seller to the Administrative Agent for the benefit
of the Purchasers of interests in Receivables hereunder shall be characterized
as a secured loan and not a sale, it is the intention of the parties hereto that
this Agreement shall constitute a security agreement under applicable law. In
furtherance of the foregoing, the Seller hereby grants to the Administrative
Agent for the ratable benefit of the Purchasers a security interest in all of
the Seller’s right, title and interest in, to and under all Receivables, all
payments on or with respect thereto, all other rights relating thereto
(including the Related Security), and all proceeds thereof, whether now owned or
existing or hereafter arising or acquired, to secure the Obligations. After a
Servicer Default, the Administrative Agent, on behalf of the Purchasers, shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided to a secured creditor after
default under the UCC and other applicable law, which rights and remedies shall
be cumulative.


(c)Upon termination of this Agreement in accordance with its terms (including,
without limitation, following the reduction of the Obligations to zero pursuant
to Section 1.3), the security interest granted pursuant to Section 14.14(b)
shall automatically terminate and be of no further force and effect without
performance of any act by any party hereto, and all rights to the Receivable
Interests, all payments on or with respect thereto, all other rights relating
thereto, and all proceeds thereof shall automatically revert to the Seller. At
the request and expense of the Seller following such termination, the
Administrative Agent shall execute and deliver to the Seller such documents as
the Seller may reasonably request to evidence such termination.


Section 14.15 Release of Liens. Upon payment in full of the Obligations and
termination of the Commitments, the Administrative Agent shall execute such
UCC-3 termination statements and notices of termination of Collection Agreements
as the Seller or the Servicer may reasonably request.


<Balance of page intentionally left blank>







103

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.


EASTMAN CHEMICAL FINANCIAL CORPORATION, as Seller




By:     





Name:
Title:






    

104

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Victory Agent


By:     
 

 
Name:
Title:






    

105

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent


By:         
 

Name:
Title:



106

--------------------------------------------------------------------------------










VICTORY RECEIVABLES Corporation


By:                     
Name:                
Title:                





107

--------------------------------------------------------------------------------








LIQUIDITY BANKS:
Commitment
$250,000,000
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Victory Liquidity
Bank



By:     
Name:
Title:



108

--------------------------------------------------------------------------------




Exhibit I
Definitions
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended
“Administration Fee” has the meaning specified in the Administrative Agent’s Fee
Letter.
“Administrative Agent” means BTMU in its capacity as Administrative Agent for
the Purchasers pursuant to Article XI, and not in its individual capacity as a
Liquidity Bank or as Victory Agent, and any successor Administrative Agent
appointed by the Purchasers.
“Administrative Agent’s Fee Letter” means that certain letter agreement dated as
of July 9, 2008 between the Seller and the Administrative Agent, as amended,
restated and/or otherwise modified from time to time.
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling (including but not limited to all directors
and officers of such Person), controlled by, or under direct or indirect common
control with such Person. For the purpose of this definition, “control” when
used with respect to any specified Person shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled by” have meanings correlative to the foregoing.
“Aggregate Reduction” has the meaning specified in Section 1.3 hereof.
“Aggregate Reserves” means, on any date of determination, the greater of (a) the
sum of the Loss Reserve, the Discount Reserve, the Servicer Fee Reserve and the
Dilution Reserve, and (b) the product of the Required Reserve Factor Floor
multiplied by the Net Receivables Balance as of the most recent Cut-Off Date
“Aggregate Unpaids” means, collectively, at any time, the Obligations and all
Capital then outstanding.
“Agreement” means this Amended and Restated Receivables Purchase Agreement, as
it may be amended or modified and in effect from time to time.
“Allowance for Volume Incentives” means, for any Calculation Period, an amount
equal to the product of i) 1.5 times and ii) the average of the total amount of
actual volume incentives accrued during such Calculation Period and each of the
eleven (11) prior Calculation Periods.

109

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the Foreign Corrupt Practices Act of 1977, as amended, and
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
“Applicable Margin” means, with respect to any Liquidity Funding, 1.40% per
annum.
“Arrangement Fee” means the upfront fee specified in numbered paragraph 1 of the
Co-Agents’ Fee Letter.
“Assignment Agreement” has the meaning specified in Section 13.1(b).
“Authorized Officer” shall mean, with respect to the Seller, the Servicer or the
Originator, its chairman, its chief executive officer, its president, any of its
senior vice presidents, any of its vice presidents, its treasurer or any of its
assistant treasurers who, in each instance, has been duly and validly authorized
by all necessary corporate action to execute the applicable agreement, document,
instrument or certificate, or to take any other authorized action.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time equal, for any day, to the sum of (a) the higher of (i) the rate of
interest announced publicly by the applicable Co-Agent, from time to time, as
its prime rate or base rate for such day, or (ii) ½ of one percent per annum
above the Federal Funds Effective Rate for such day, plus (b) the Applicable
Margin.
“Broken Funding Costs” means, for any Receivable Interest of a Conduit which:
(a) has its Capital reduced without compliance by the Seller with the notice
requirements hereunder, (b) is not prepaid in the amount specified in a
Reduction Notice on the date specified therein or (c) is assigned or otherwise
transferred by such Conduit to its respective Liquidity Banks under a Funding
Agreement or terminated prior to the date on which it was originally scheduled
to end, an amount equal to, the excess, if any, of (A) the CP Costs that would
have accrued during the remainder of the applicable commercial paper tranche
periods determined by the applicable Co-Agent to relate to such Receivable
Interest subsequent to the date of such reduction, assignment or termination (or
in respect of clause (b) above, the date such prepayment was designated to occur
pursuant to the applicable Reduction Notice) of the Capital of such Receivable
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Receivable Interest,
the amount of CP Costs actually accrued during the remainder of such period on
such Capital for the new Receivable Interest, and (y) to the extent such Capital
is not allocated to another Receivable Interest of such Conduit, the income, if
any, actually received during the remainder of such period by the holder of such
Receivable Interest from investing the portion of such principal not so
allocated.
“BTMU” has the meaning specified in the preamble.

110

--------------------------------------------------------------------------------




“Business Day” means any day on which banks are not authorized or required to
close in Kingsport, Tennessee, New York, New York or Charlotte, North Carolina
and The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
“Calculation Period” means each period from (and including) the first day of
each calendar month to (and including) the last day of such calendar month;
provided that the initial Calculation Period hereunder shall be the period from
(and including) the date of the initial Purchase hereunder to (and including)
the last day of the calendar month in which the date of such initial Purchase
occurred.
“Capital” means, at any time with respect to any Purchaser, the sum of the
aggregate Purchase Prices paid to the Seller by such Purchaser, minus the sum of
the aggregate amount of Collections and other payments received by the
applicable Co-Agent for such Purchaser which in each case are applied to reduce
such Capital.
“Cash Management Agreement” has the meaning set forth in the Sale Agreement.
“Change of Control” means:
(a)    a change in control of the Originator of a nature that would be required
to be reported (assuming such event has not been previously reported) in
response to Item 1(a) of the Current Report on Form 8-K, pursuant to Section 13
or 15(d) of the Exchange Act; provided that, without limitation, a Change in
Control shall be deemed to have occurred at such time as (i) any “person” within
the meaning of Section 14(d) of the Exchange Act, other than the Originator, a
Subsidiary of the Originator, or any employee benefit plan(s) sponsored by the
Originator or any Subsidiary of the Originator, is or has become the “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of 30% or more of the combined voting power of the outstanding securities of the
Originator ordinarily having the right to vote at the election of directors, or
(ii) individuals who constituted the Board of Directors of the Originator on the
date of this Agreement (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof; provided further that any person
becoming a director subsequent to the date of this Agreement whose election, or
nomination for election by the Originator’s shareholders, was approved by a vote
of at least a majority of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Originator in
which such person is named as a nominee for director without objection to such
nomination) shall be, for purposes of this definition, considered as though such
person were a member of the Incumbent Board; or
(b) the Originator shall cease to own, free and clear of all Adverse Claims, all
of the outstanding shares of voting stock of the Seller on a fully-diluted
basis.
“Charged-Off Receivable” means any Receivable or any portion of such a
Receivable: (i) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 9.1(e) (as if
references to the Seller therein refer to such Obligor); or (ii) which,
consistent with the Credit and Collection Policy, should be written off the
Seller’s books as uncollectible.
“Co-Agent” means the Victory Agent.
“Co-Agents’ Fee Letter” means that certain Third Amended and Restated Co-Agents’
Fee Letter dated as of August 1, 2013 between the Seller and BTMU, as amended,
restated and/or otherwise modified from time to time.

111

--------------------------------------------------------------------------------




“Collection Account” means each of the Lock-Box Accounts, the Direct Wire
Account, the Depositary Account and, when and if applicable, the New
Concentration Account.
“Collection Agreement” means, in the case of any actual or proposed Collection
Account and any New Concentration Account that is established pursuant to
Section 7.1(l)(ii), an agreement in a form reasonably acceptable to the Seller,
the applicable Collection Bank and the Administrative Agent giving the
Administrative Agent control over such account for the benefit of the
Purchasers.
“Collection Bank” means, at any time, any of the banks or other financial
institutions holding one or more Lock-Boxes or Collection Accounts.
“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to the applicable Collection Agreement.
“Collection Notice Event” means (a) the occurrence of any Potential Servicer
Default under Section 9.1(e), (b) the occurrence with respect to the Originator
of any event of the type described in Section 9.1(e) (but without regard to the
60-day grace period included in the last clause thereof) or (c) the occurrence
of any Servicer Default.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable.
“Commercial Paper” means promissory notes of a Conduit issued in the commercial
paper market.
“Commitment” means, for each Liquidity Bank, the commitment of such Liquidity
Bank to purchase its Pro Rata Share of its Group’s Percentage of the Receivable
Interests from the Seller in the aggregate, the amount set forth opposite such
Liquidity Bank’s name on the signature pages of this Agreement, as such amount
may be modified in accordance with the terms hereof.
“Concentration Limit” means, in each case without duplication:
(a) for all Receivables that require payment (i) within 66-90 days after the
original invoice date therefor, an amount equal to 5% of the aggregate
Outstanding Balance of all Eligible Receivables at such time, and (ii) within
91-120 days after the original invoice date therefor, an amount equal to 5%
of the aggregate Outstanding Balance of all Eligible Receivables at such time;
(b) for any Obligor and its Affiliates considered as if they were one and the
same Obligor, at any time, in relation to the aggregate Outstanding Balance of
Receivables owed by any such single Obligor and its Affiliates (if any), the
applicable concentration limit determined according to the following table,
based on the short term unsecured debt ratings currently assigned to such
Obligor by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings):

112

--------------------------------------------------------------------------------




Short-Term S&P Rating
Long-Term S&P Rating
Short-Term Moody’s Rating
Long-Term Moody’s Rating


Allowable % of Net Eligible Receivables
(“Concentration Limit”)
A-1+
AAA
P-1
Aaa
10%
A-1
AA+, AA, AA- or A+
P-1
Aa1, Aa2, Aa3 or A1
8%
A-2
A, A- or BBB+
P-2
A2, A3 or Baa1
6.25%
A-3
BBB or BBB-
P-3
Baa2 or Baa3
4.15%
Below A-3 or Not Rated by either S&P or Moody’s
Below BBB- or Not Rated by either S&P or Moody’s
Below P-3 or Not Rated by either S&P or Moody’s
Below Baa3 or Not Rated by either S&P or Moody’s
2.5%; provided that up to two such Obligors may exceed 2.5% (but in no event
exceed 3.1%) so long as (i) each other such Obligor is less than 2.5% and (ii)
the sum of the percentages for the five Obligors within this category with the
highest percentages (including any Obligor(s) with a percentage in excess of
2.5%) shall not exceed 12.5%.



; provided, however, that (a) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (b) if any Obligor is not rated by either
S&P or Moody’s, the applicable Concentration Limit shall be the one set forth in
the last line of the table above, and (c) upon Seller’s request from time to
time, the Administrative Agent and Co-Agents may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may require consent of the rating agencies that
rate any Conduit’s Commercial Paper, may be conditioned upon an increase in the
Required Reserve Factor Floor, and/or may be cancelled by the Administrative
Agent at the request of either Co-Agent upon not less than five (5) Business
Days’ written notice from the Administrative Agent and Co-Agents to the Seller
Parties; and
(c) for all Receivables the Obligor of which, if a natural person, is not a
resident of the United States or, if a corporation or other business
organization, is either not organized under the laws of the United States or any
political subdivision thereof or does not have its chief executive office in the
United States, an amount equal to 5% of the aggregate Outstanding Balance of all
Eligible Receivables at such time.
“Conduit” has the meaning specified in the preamble.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contract” means with respect to any Receivable, any agreement, contract or
other writing (other than, in each of the foregoing cases, an Invoice) with
respect to the sale of goods or provision of services by the Originator to an
Obligor.

113

--------------------------------------------------------------------------------




“CP Costs” means for each Pool-Funded Conduit for each day, the sum of (i)
discount or interest accrued on Pooled Commercial Paper of such Pool-Funded
Conduit on such day, plus (ii) any and all accrued commissions in respect of
placement agents and dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase or financing
facilities funded substantially with Pooled Commercial Paper, minus (v) any
payment received on such day net of expenses in respect of Broken Funding Costs
(or similar costs) related to the prepayment of any investment of such Conduit,
as applicable, pursuant to the terms of any receivable purchase or financing
facilities funded substantially with Pooled Commercial Paper of such Pool-Funded
Conduit. In addition to the foregoing costs, if the Seller shall request any
Purchase by a Pool-Funded Conduit during any period of time determined by the
applicable Co-Agent in its sole discretion to result in incrementally higher CP
Costs applicable to such Receivable Interest, the Capital associated with any
such Receivable Interest shall, during such period, be deemed to be funded by
such Pool-Funded Conduit in a special pool (which may include capital associated
with other receivable purchase or financing facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal.
“Credit Agreement” means that certain Amended and Restated Five-Year Credit
Agreement dated as of April 3, 2006 by and among the Originator, the lenders and
issuing banks from time to time party thereto, Citigroup Global Markets Inc. and
J.P. Morgan Securities Inc., as joint lead arrangers, JPMorgan Chase Bank, N.A.,
as syndication agent, Deutsche Bank AG New York Branch and Wachovia Bank,
National Association, as documentation agents, and Citicorp USA, Inc., as
administrative agent thereunder, as the same may be amended, restated or
otherwise modified or replaced from time to time.
“Credit and Collection Policy” means the Seller’s credit and collection policies
and practices relating to Invoices and Receivables existing on the date hereof,
as modified from time to time in accordance with this Agreement.
“Cut-Off Date” means the last day of a Calculation Period.
“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of Receivables as of the most recent Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.
“Deemed Collections” means the aggregate of the following amounts:
(a)    If on any day the Outstanding Balance of a Receivable is (i) reduced as a
result of any rejected or returned goods, any cash discount, any Rebill or any
adjustment by the Seller (other than a reduction due to a volume discount which
was previously deducted in determining the Outstanding Balance of such
Receivable), (ii) reduced as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or (iii) is otherwise reduced as a result of any of the
factors set forth in the definition of “Dilutions,” the Seller shall be deemed
to have received a Collection in the amount of such reduction, and
(b)    If on any day any of the representations or warranties in
Sections 5.1(g), (i) or (m) is no longer true with respect to a Receivable, the
Seller shall be deemed to have received a Collection in an amount equal to the
Outstanding Balance of such Receivable.

114

--------------------------------------------------------------------------------




The Seller hereby agrees to pay all Deemed Collections promptly to the Servicer
for application on the Settlement Date immediately succeeding the event which
gave rise thereto.
“Default Ratio” means, at any time, an amount expressed as a percentage equal to
(i) the sum of (A) the Outstanding Balance of all Receivables that were unpaid
for 91-120 days after the original due date as of the most recent Cut-Off Date,
plus (B) the aggregate Outstanding Balance of all Receivables that became
Charged-Off Receivables during such Calculation Period divided by (ii) the gross
amount of sales during the Calculation Period that ended five (5) months prior
to the first day of the month described in clause (i).
“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment; (ii) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 9.1(e) (as if
references to any Seller Party therein refer to such Obligor); (iii) as to which
the Obligor thereof, if a natural person, is deceased; or (iv) which has been
identified by the Originator as uncollectible.
“Delinquency Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) of (i) the aggregate Outstanding Balance of all Delinquent
Receivables as of the Cut-Off Date for such Calculation Period, to (ii) the
aggregate Outstanding Balance of all Receivables as of the Cut-Off Date for such
Calculation Period.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days but less than 91 days from the
original due date for such payment.
“Demand Advances” means that portion of the demand loans or advances of
Purchaser Collections made pursuant to the Cash Management Agreement, and
accrued and unpaid interest on such loans and advances.
“Depositary Account” means the Seller’s account no. 2079900401181 at Wells Fargo
Bank in Charlotte, North Carolina, or any account established in substitution
therefor with a bank that executes a Collection Agreement for the purpose of
receiving deposits of Collections which are sent directly to the Seller or the
Originator (and which may contain funds of the Seller or the Originator in
addition to Collections).
“Dilution Horizon Factor” means, at any time, a percentage equal to (i) the
gross amount of sales during the mostly recently ended Calculation Period,
divided by (ii) the aggregate Net Receivables Balance at the end of the
Calculation Period then most recently ended.
“Dilution Ratio” means, at any time, a percentage equal to (i) the aggregate
amount of Dilutions which occurred during the Calculation Period then most
recently ended, divided by (ii) the aggregate amount of Receivables originated
during the Calculation Period one month prior to the Calculation Period then
most recently ended.
“Dilution Reserve” means, on any date, an amount equal to (i) the Dilution
Reserve Percentage, multiplied by (ii) the Net Receivables Balance as of the
opening of business of the Servicer on such date.

115

--------------------------------------------------------------------------------




“Dilution Reserve Percentage” means as of any date of determination the
percentage calculated in accordance with the following formula:
DRP = [(2.25 x ADR) + [(HDR - ADR) x (HDR/ADR)]] x DHF
where:
DRP = the Dilution Reserve Percentage;
ADR = the average of the monthly Dilution Ratios occurring during the 12 most
recent calendar months;
HDR = the highest average three-month Dilution Ratio occurring during the 12
most recent calendar months; and
DHF = the Dilution Horizon Factor at such time.
“Dilutions” means, at any time, the aggregate amount of reductions in the
Outstanding Balances of the Receivables as a result of any setoff, discount,
adjustment, Rebill or otherwise, other than (i) volume discounts, (ii) cash
Collections on account of the Receivables, (iii) charge-offs, and (iv)
Intra-month Dilutions in excess of $100,000; provided, however, that for
purposes of this definition, the net of cancellations and Rebills during a month
shall never be greater than $0 even if Rebills exceed cancellations.
“Direct Wire Account” means those identified on Exhibit III hereto or any
account established in substitution therefor with a bank that executes a
Collection Agreement for the purposes of receiving Collections which are paid by
automated clearing house (ACH) or wire transfer.
“Discount” means, for any Tranche Period relating to Receivable Interests of the
Liquidity Banks:
DR x C x (AD/N)
where:
DR    =    the Discount Rate for such Tranche Period;
C    =    the amount of Capital allocated to the Receivable Interests
                        associated with such Tranche Period;
AD    =    the actual number of days elapsed during such Tranche Period; and
N    =               360 days when the Discount Rate is the LIBO Rate, and 365
(or when appropriate, 366) days when the Discount Rate is the Base Rate.
“Discount Rate” means the LIBO Rate or the Base Rate, as applicable with respect
to a Tranche Period relating to Receivable Interests of the Liquidity Banks.
“Discount Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 2.25 times (ii) the Base Rate as of the most recent Cut-Off
Date times (iii) a fraction the numerator of which is the highest Days Sales
Outstanding for the most recent 12 Calculation Periods and the denominator of
which is 360 times (iv) the Net Receivables Balance.

116

--------------------------------------------------------------------------------




“Early Collection Fee” means, for any Receivable Interest held by a Liquidity
Bank which (i) has its Capital reduced, or (ii) has its Receivable Interest
assigned pursuant to a Funding Agreement (which shall be deemed to create a new
Tranche Period), or (iii) has its Tranche Period terminated prior to the date on
which it was originally scheduled to end or (iv) does not become subject to an
Aggregate Reduction following the delivery of any Reduction Notice, the excess,
if any, of (A) the Discount that would have accrued during the remainder of the
Tranche Period subsequent to the date of such reduction or termination (or in
respect of clause (iv) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) on the Capital of such Receivable
Interest if such reduction or termination had not occurred or Reduction Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such Capital is allocated to another Receivable Interest, the Discount
actually accrued during such period on such Capital for the new Receivable
Interest, and (y) to the extent such Capital is not allocated to another
Receivable Interest, the income, if any, actually received during such period by
the holder of such Receivable Interest from investing the portion of such
Capital not so allocated. In the event that the amount referred to in clause
(B) exceeds the amount referred to in clause (A), the relevant Purchaser or
Purchasers agree to pay to the Seller the amount of such excess. All Early
Collection Fees shall be due and payable hereunder on the Settlement Date
immediately following demand therefor.
“Eligible Receivable” means, at any time:
(1)    a Receivable which is denominated and payable only in United States
dollars in the United States,
(2)    a Receivable the Obligor of which (a) is not an Affiliate of any of the
parties hereto, (b) is not a government or a governmental subdivision or agency,
and (c) is not a Sanctioned Person,
(3)    a Receivable the Obligor of which is not the Obligor of Receivables of
which more than 50% of the aggregate Outstanding Balance constitute Defaulted
Receivables,
(4)    a Receivable which is not a Defaulted Receivable,
(5)    subject to the limitations set forth in clause (a) of the definition of
“Concentration Limit,” a Receivable which arises under a Contract that requires
payment within 120 days after the original invoice date therefor and has not had
its payment terms extended,
(6)    a Receivable which is an “account” within the meaning of Section 9-102 of
the UCC of all applicable jurisdictions,
(7)    a Receivable evidenced by an Invoice which arises under a non-executory
contract, which, together with such Receivable, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable by the Seller and its assignees against such Obligor in accordance
with its terms,
(8)    a Receivable evidenced by an Invoice that contains an obligation to pay a
specified sum of money, contingent only upon the sale of the underlying goods or
services by the Originator,

117

--------------------------------------------------------------------------------




(9)    a Receivable which is not subject to any right of rescission, set-off (in
respect of all or any portion of the Outstanding Balance thereof then being
proposed for inclusion in Net Receivables Balance as of any date), counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor or the Originator or any other Adverse Claim,
(10)    a Receivable as to which the Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,
(11)    a Receivable all right, title and interest to and in which has been
validly transferred by the Originator directly to the Seller under and in
accordance with the Sale Agreement, and the Seller has good and marketable title
thereto free and clear of any Adverse Claim,
(12)    a Receivable which, together with the Invoice related thereto, was
created in compliance with any applicable underlying contract, and does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) in any material respect which would limit the
collectibility of such Receivable or give rise to a claim for money damages
against the Originator, the Seller or any of the Seller’s assignees and with
respect to which no part of the Contract related thereto is in violation of any
such law, rule or regulation,
(13)    a Receivable which satisfies, in all material respects, all applicable
requirements of the Credit and Collection Policy,
(14)    a Receivable which was generated in the ordinary course of the
Originator’s business in connection with the sale of chemicals, plastics, fibers
and related products and services to the applicable Obligor by the Originator,
and
(15)    a Receivable as to which the Administrative Agent has not notified the
Seller that the Administrative Agent and Co-Agents have reasonably determined
that such Receivable or class of Receivables is not acceptable as an Eligible
Receivable, including, without limitation, because such Receivable is evidenced
by an Invoice that is not acceptable to the Administrative Agent and Co-Agents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Excess Concentration Balances” means, on any day, the portion of the aggregate
Outstanding Balance of Receivables owing from an Obligor and its Affiliates
(considered as if they were a single Obligor) as shown on the most recent
Monthly Report, which exceeds the applicable Concentration Limit or Special
Concentration Limit.
“Existing Concentration Account” means the Originator’s account no. 40634446 at
Citibank, N.A. in New York, New York (ABA No. 021000089), or any account
established in substitution therefor upon not less than fifteen (15) Business
Days’ prior written notice to the Administrative Agent, accompanied by any
necessary amendments to Collection Agreements which reference funds being swept
or transferred each Business Day from Collection Accounts into such existing
concentration account.

118

--------------------------------------------------------------------------------




“Face Value” means, when used with reference to any Commercial Paper issued by
Victory, the face amount stated therein in the case of any Commercial Paper note
issued on a discount basis, and the principal amount stated therein plus the
amount of all interest accruing on such Commercial Paper note from the date of
its issue to its stated maturity date in the case of any Commercial Paper note
issued on an interest-bearing basis.
“Facility Termination Date” means the earliest to occur of (a) the Liquidity
Termination Date, (b) the date on which a Servicer Default of the type described
in Section 9.1(e) occurs, (c) the date designated by the Administrative Agent on
behalf of the Purchasers in a written notice to the Seller following the
occurrence of a Servicer Default other than as described in Section 9.1(e),
(d) the date designated by the Seller in a written notice delivered to the
Administrative Agent not less than 10 Business Days (or, if longer, the Required
Notice Period) prior to such proposed termination date, and (e) the day on which
the conditions precedent set forth in Section 6.2 are not satisfied with respect
to a Reinvestment.
“Federal Funds Effective Rate” means for the Victory Group for any day, an
interest rate per annum equal to (i) the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the preceding Business Day) by the Federal Reserve Bank
of New York in the Composite Closing Quotations for U.S. Government Securities;
or (ii) if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 11:30 a.m. (New York time) for
such day on such transactions received by BTMU from three federal funds brokers
of recognized standing selected by it. Each determination of the Federal Funds
Effective Rate by BTMU shall be conclusive and binding on the Seller in the
absence of manifest error.
“Fee Letters” means the Administrative Agent’s Fee Letter and the Co-Agents’ Fee
Letter.
“Finance Charges” means, with respect to any Invoice, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Invoice.
“Funding Agreement” means any agreement or instrument executed by any Funding
Source with or for the benefit of a Conduit.
“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other financial institution providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Group” means the Victory Group.
“Group Limit” means $250,000,000.
“Incremental Purchase” means any purchase of a Receivable Interest which
increases the total outstanding Capital hereunder.

119

--------------------------------------------------------------------------------




“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements, and (vii) Contingent
Obligations.
“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Receivable Interests as a loan or loans
by the Purchasers to the Seller secured by the Receivables, the Related
Security, the Collection Accounts and the Collections.
“Intra-month Dilutions” means, at any time the aggregate amount of reductions in
the Outstanding Balances of the Receivables as a result of any setoff, discount,
adjustment that is solely a result of intra-month internal accounting and does
not reflect any adjustment made to the Outstanding Balance of any invoiced
Receivable payable by the applicable Obligor.
“Invoice” means, collectively, with respect to any Receivable: (i) any paper or
electronic bill, statement or invoice for goods sold or services rendered by the
Originator to an Obligor, and (ii) any instrument or chattel paper now or
hereafter evidencing all or any portion of the same, but in all instances
excluding Contracts.
“Late Charge” means with respect to any amount due and payable by the Seller
hereunder or under the Fee Letters, an amount equal to the greater of (i) $1000
and (ii) interest on any such amount at a rate per annum equal to 2% above the
Base Rate accruing from and including the date that such amount was due to and
excluding the date that such amount is paid; provided, however, that such
interest rate will not at any time exceed the maximum rate permitted by
applicable law.
“LIBO Rate” means, for any Tranche Period, the rate per annum equal to the sum
of (a)(i) LIBOR divided by (ii) one minus the Reserve Requirement (expressed as
a decimal), if any, applicable to such Tranche Period plus (b) the Applicable
Margin per annum.
“LIBOR” means, for each Group for any Tranche Period, the rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the Capital of the related Receivable Interest
offered for a term comparable to such Tranche Period, which rates appear on a
Bloomberg L.P. terminal, displayed under the address “US0001M <Index> Q <Go>”
for one-month Tranche Periods, “US0003M <Index> Q <Go>” for three-month Tranche
Periods, and “US0006M <Index> Q <Go>“ for six-month Tranche Periods effective as
of 11:00 A.M., London time, two Business Days prior to the first day of such
Tranche Period, provided that if no such offered rates appear on such page,
LIBOR for such Tranche Period will be the arithmetic average of rates quoted by
not less than two major banks in New York, New York, selected by the applicable
Co-Agent, at approximately 10:00 a.m. (New York time), two Business Days prior
to the first day of such Tranche Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Tranche Period in an
amount comparable to such Capital.
“Liquidity Bank” means a Victory Liquidity Bank.

120

--------------------------------------------------------------------------------




“Liquidity Funding” means (a) the portion of any Receivable Interest that is
purchased by the Administrative Agent on behalf of a Conduit’s Liquidity Banks
pursuant to Section 1.1, and (b) the portion of any Receivable Interest that is
put to or financed by a Conduit’s Liquidity Banks pursuant to a Funding
Agreement.
“Liquidity Termination Date” means April 28, 2018.
“Lock-Box” means a locked postal box maintained by the Seller to which a bank
who has executed a Collection Agreement has been granted exclusive access for
the purposes of retrieving and processing payments made on the Receivables.
“Lock-Box Account” means the deposit account of the Seller that is associated
with each Lock-Box.
“Loss Horizon Factor” means, at any time, a percentage equal to (i) the gross
amount of sales during the five (5) Calculation Periods then most recently
ended, divided by (ii) the aggregate Net Receivables Balance at the end of the
Calculation Period then most recently ended.
“Loss Reserve” means an amount equal to the product of the Loss Reserve
Percentage multiplied by the Net Receivables Balance.
“Loss Reserve Percentage” means at any time the percentage calculated in
accordance with the following formula:
LRP = 2.25 x LHF x DR
where:
LRP    = the Loss Reserve Percentage;
LHF    = the Loss Horizon Factor; and
DR    = the highest three month rolling average of the Default Ratios occurring
during the 12 most recent calendar months.
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party, (ii) the ability of any Seller
Party or the Originator to perform its obligations under the Transaction
Documents to which it is a party, (iii) the legality, validity or enforceability
of this Agreement or any Collection Agreement relating to a Lock-Box Account or
Collection Account into which a material portion of Collections are deposited,
(iv) the Administrative Agent’s interest, on behalf of the Purchasers, in the
Receivables generally or in any significant portion thereof, (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables, or (vi) the financial condition or operations of the Originator.

121

--------------------------------------------------------------------------------




“Material Subsidiary” means each Subsidiary of the Performance Indemnitor which
meets any of the following conditions: (a) the Performance Indemnitor and its
other Subsidiaries, investments in and advances to such Subsidiary exceed 10% of
the total assets of the Performance Indemnitor and its Subsidiaries consolidated
as of the end of the most recently completed fiscal year, (b) the Performance
Indemnitor’s and its other Subsidiaries’ proportionate share of the total assets
(after intercompany eliminations) of such Subsidiary exceeds 10% of the total
assets of the Performance Indemnitor and its Subsidiaries consolidated as of the
end of the most recently completed fiscal year, or (c) the Performance
Indemnitor’s and its other Subsidiaries’ equity in the income from the
continuing operations before income taxes, extraordinary items and cumulative
effect of a change in accounting principles (excluding non-recurring items and
special charges) of such Subsidiary exceeds 10% of such income of the
Performance Indemnitor and its Subsidiaries consolidated for the most recently
completed fiscal year.
“Monthly Report” means a report, in substantially the form of Exhibit V hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
“Net Eligible Receivables” means, on any date of determination, the aggregate
Outstanding Balance of all Eligible Receivables at such time less the Allowance
for Volume Incentives at such time.
“Net Receivables Balance” means, at any time, the amount of Net Eligible
Receivables at such time less the aggregate amount of all Excess Concentration
Balances and less the aggregate amount of sales taxes payable included in such
Outstanding Balances.
“Net Worth” means, as of the last Business Day of each Calculation Period
preceding any date of determination, (a) the aggregate Outstanding Balance of
the Receivables at such time, minus (b) the sum of (i) the aggregate Capital
outstanding at such time, plus (ii) the aggregate outstanding principal balance
of the Subordinated Loans (including any Subordinated Loan proposed to be made
on the date of determination).
“New Concentration Account” has the meaning specified in Section 7.1(l)(ii).
“Obligations” has the meaning specified in Section 3.1.
“Obligor” means a Person obligated to make payments pursuant to an Invoice.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Originator” means Eastman Chemical Company, a Delaware corporation.
“Other Costs” has the meaning specified in Section 10.3.
“Other Customers” has the meaning specified in Section 10.3.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, less the sum of: (a) any interest or finance charges
thereon, without regard to whether any of the same shall have been capitalized,
and (b) any allowances for volume discounts granted or to be granted thereon.

122

--------------------------------------------------------------------------------




“Percentage” means, for each Group (a) on any date of determination on which no
Receivable Interests are outstanding, the ratio of such Group’s Group Limit to
the Purchase Limit, and (b) on any date of determination on which any Receivable
Interests are outstanding, the ratio of the aggregate Capital outstanding from
the Purchasers in such Group to the aggregate Capital outstanding from all
Purchasers in each Group.
“Performance Indemnitor” means the Originator.
“Performance Indemnity” means an Amended and Restated Performance Indemnity in
the form of Exhibit VIII hereto, duly executed by the Performance Indemnitor in
favor of the Administrative Agent and the Purchasers.
“Person” means an individual, partnership, corporation, limited liability
company, joint venture, association, trust, or any other entity, or
organization, including a government or political subdivision or agent or
instrumentality thereof.
“Pooled Commercial Paper” means Commercial Paper notes of a Pool-Funded Conduit
subject to any particular pooling arrangement by such Pool-Funded Conduit, but
excluding Commercial Paper issued by such Pool-Funded Conduit for a tenor and in
an amount specifically requested by any Person in connection with any agreement
effected by such Pool-Funded Conduit.
“Pool-Funded Conduit” means Victory.
“Potential Servicer Default” means an event which, with the expiration of a
grace period without cure or the giving of notice, or both, would constitute a
Servicer Default.
“Program Fee” has the meaning specified in the Co-Agents’ Fee Letter.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Pro Rata Share” means, for each Liquidity Bank, the Commitment of such
Liquidity Bank divided by the aggregate of the Commitments of the Liquidity
Banks in its Group.
“Purchase” means the sale by the Seller hereunder to the Administrative Agent
for the benefit of the Groups of a Receivable Interest. Each Purchase shall
either be an Incremental Purchase or a Reinvestment.
“Purchase Date” means each Business Day on which an Incremental Purchase or a
Reinvestment occurs pursuant to the terms of this Agreement.
“Purchase Limit” means $250,000,000.
“Purchase Notice” has the meaning specified in Section 1.2
“Purchase Price” means, with respect to any Incremental Purchase of a Receivable
Interest, the amount paid to the Seller for such Receivable Interest which shall
not exceed the least of: (i) the amount requested by the Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable Purchase Date, and (iii) the excess, if any, of the Net Receivables
Balance on the applicable Purchase Date over the aggregate outstanding amount of
Capital.
“Purchaser” means a Conduit or a Liquidity Bank.

123

--------------------------------------------------------------------------------




“Purchaser Collections” means an undivided percentage interest in each
Collection and Deemed Collection equal to the Receivable Interest.
“Rebill” means, with respect to any Receivable, any cancellation of the
applicable Invoice and reissuance of a replacement Invoice therefor in a
different amount.
“Receivable” means all rights to payment for goods sold or services performed by
the Originator, but only to the extent such right to payment is either an
account or a payment intangible (as each of the foregoing terms is used in
Article 9 of the UCC) and includes, without limitation, the obligation to pay
any Finance Charges with respect to all of the foregoing. Rights to payment
arising from any one transaction, including without limitation, rights to
payment represented by an individual Invoice, shall constitute a Receivable
separate from a Receivable consisting of the rights to payment arising from any
other transaction; provided, however, that a Rebill shall not be deemed to be
the creation of a new Receivable and shall instead be deemed to be an amendment
and restatement of the original Receivable and related Invoice; and provided,
further, that any right to payment referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or the
Originator treats such right to payment as a separate payment obligation.
“Receivable Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:
C
NRB - AR

where:
C    =    the Capital of such Receivable Interest.
NRB    =    the Net Receivables Balance.
AR    =    the Aggregate Reserves.
“Receivables Purchase Facility” means any receivables purchase agreement, loan
agreement or other similar contracted arrangement to which a Conduit is a party
relating to the transfer, purchase or financing of receivables or other
financial assets.
“Records” means, with respect to any Receivable, all Invoices and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable (but solely to the
extent of such Receivable or any Related Security therefor), excluding, however,
(a) any Contracts, and (b) any other documents, information or writings (other
than Invoices) which relate to confidential, proprietary, nonpublic or
commercially sensitive matters.
“Redacted Copy” means, with respect to (a) any Contract or (b) any Record (other
than an Invoice) that contains confidential, proprietary, nonpublic or
commercially sensitive information, a photocopy or facsimile copy thereof as to
which the Seller has redacted only such confidential, proprietary, nonpublic or
commercially sensitive information.
“Reduction Notice” has the meaning set forth in Section 1.3.

124

--------------------------------------------------------------------------------




“Reinvestment” has the meaning specified in Section 3.2.
“Related Security” means, with respect to any Receivable:
(i)    all of the Seller’s interest in the goods (if any), the sale of which
gave rise to such Receivable,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable (but
solely to the extent of such Receivable), whether pursuant to the Contract
related to such Receivable or otherwise, together with all financing statements
and security agreements (if any) describing any collateral securing such
Receivable,
(iii)    all guaranties of all or any portion of such Receivable (whether
pursuant to the Contract related to such Receivable or otherwise) and all
government insurance policies or other third-party insurance policies or surety
bonds insuring payment of all or any portion of such Receivable, in each of the
foregoing cases, solely to the extent of such Receivable,
(iv)    all Records related to such Receivable,
(v)    all of the Seller’s right, title and interest in, to and under the Sale
Agreement, the Cash Management Agreement and the Demand Advances made pursuant
to the Cash Management Agreement; and
(vi)     all proceeds of any of the foregoing.
“Required Capital Amount” has the meaning set forth in the Sale Agreement.
“Required Liquidity Banks” means, at any time, Liquidity Banks with Commitments
in excess of 66-2/3% of the Purchase Limit.
“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:
Aggregate Reduction
Required Notice Period
up to $25,000,000
2 Business Days
> $25,000,000
3 Business Days



“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 12.5% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Factor, in each case, as of the
immediately preceding Cut-Off Date.
“Reserve Requirement” means, as to either Group, the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is actually imposed against its Co-Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time.

125

--------------------------------------------------------------------------------




“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of the
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock to the Seller, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of the Seller now or hereafter outstanding, and (v) any payment of
management fees by the Seller.
“Sale Agreement” means that certain Second Amended and Restated Receivables
Purchase and Sale Agreement dated as of July 14, 2005, by and between the
Originator, as seller, and the Seller, as buyer, as the same may be further
amended, restated and/or otherwise modified from time to time in accordance with
the terms thereof and hereof.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person currently the subject or
the target of any Sanctions, including any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, and (b) any Person controlled by any such Person.
“Sanctions” means economic, financial or other sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or other relevant
sanctions authority, including the U.S. and Canada.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Seller” has the meaning specified in the preamble.
“Seller Parties” means (a) the Seller and (b) at any time while Eastman Chemical
Financial Corporation or one of its Affiliates is acting as the Servicer, the
Servicer.
“Servicer” means at any time the Person then authorized pursuant to Article VIII
of this Agreement to service, administer and collect Receivables.
“Servicer Default” has the meaning specified in Section 9.1.
“Servicer Fee” means, for each day in a Calculation Period:
(a) an amount equal to (i) the Servicer Fee Percentage (or, at any time while
Eastman Chemical Financial Corporation or one of its Affiliates is the Servicer,
such lesser percentage as may be agreed between Seller and the Servicer on an
arms’ length basis based on then prevailing market terms for similar services),
times (ii) the aggregate Outstanding Balance of all Receivables at the close of
business on the Cut-Off Date immediately preceding such Calculation Period,
times (iii) 1/360; or

126

--------------------------------------------------------------------------------




(b) on and after the Servicer’s reasonable request made at any time when Eastman
Chemical Financial Corporation or one of its Affiliates is no longer acting as
Servicer hereunder, an alternative amount specified by the successor Servicer
not exceeding (i) 110% of such Servicer’s reasonable costs and expenses of
performing its obligations under this Agreement during the preceding Calculation
Period, divided by (ii) the number of days in the current Calculation Period.
“Servicer Fee Percentage” means 1.0% or such other percentage as may be agreed
upon between the Administrative Agent and the Servicer as an arms-length rate
for the Servicer Fee.
“Servicer Fee Reserve” means an amount equal to the product of (i) 2.25, times
(ii) the Servicer Fee Percentage, times (iii) the Net Receivables Balance, times
(iv) a fraction the numerator of which is the highest Days Sales Outstanding for
the most recent 12 Calculation Periods and the denominator of which is 360.
“Settlement Date” means the 5th Business Day following each Cut-Off Date.
“Settlement Period” means, for any Settlement Date, the immediately preceding
Calculation Period.
“Subordinated Loan” has the meaning set forth in the Sale Agreement.
“Subordinated Note” has the meaning set forth in the Sale Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Seller.
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
“Termination Event” shall have the meaning set forth in the Sale Agreement.
“3-Month Average Default Ratio” means, on any date of determination, the average
of the Default Ratios for the three Calculation Periods then most recently
ended.
“3-Month Average Delinquency Ratio” means, on any date of determination, the
average of the Delinquency Ratios for the three Calculation Periods then most
recently ended.
“3-Month Average Dilution Ratio” means, on any date of determination, the
average of the Dilution Ratios for the three Calculation Periods then most
recently ended.

127

--------------------------------------------------------------------------------




“Tranche Period” means, with respect to any Receivable Interest held by a
Liquidity Bank:
(a)    if Discount for such Receivable Interest is calculated on the basis of
the LIBO Rate, a period of one month, or such other period as may be mutually
agreeable to the applicable Co-Agent and the Seller, commencing on a Business
Day selected by the Seller or such Co-Agent pursuant to this Agreement. Such
Tranche Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or
(b)    if Discount for such Receivable Interest is calculated on the basis of
the Base Rate, a period commencing on a Business Day selected by the Seller,
provided that no such period shall exceed 30 days.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of a Tranche Period corresponding to the LIBO Rate, if such
next succeeding Business Day falls in a new month, such Tranche Period shall end
on the immediately preceding Business Day. In the case of any Tranche Period for
any Receivable Interest of which commences before the Facility Termination Date
and would otherwise end on a date occurring after the Facility Termination Date,
such Tranche Period shall end on the Facility Termination Date. The duration of
each Tranche Period which commences after the Facility Termination Date shall be
of such duration as selected by the Administrative Agent.
“Transaction Documents” means, collectively, this Agreement, the Fee Letters,
the Sale Agreement, the Subordinated Note, the Performance Indemnity, each
Collection Agreement and all other instruments, documents and agreements
executed and delivered by the Seller or the Originator in connection with this
Agreement or the Sale Agreement, but excluding Contracts.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unused Fee” has the meaning specified in the Co-Agents’ Fee Letter.
“Victory” has the meaning specified in the preamble.
“Victory Agent” means BTMU in its capacity as agent for the Victory Group under
the Transaction Documents and its successors in such capacity.
“Victory Group” has the meaning specified in the preamble.
“Victory Liquidity Bank” means BTMU and its assigns.
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Weekly Report” means a report, in the form to be determined by the
Administrative Agent from time to time (appropriately completed), furnished by
the Servicer to the Administrative Agent pursuant to the proviso in Section 8.5.

128

--------------------------------------------------------------------------------




All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of/New
York, and not specifically defined herein, are used herein as defined in such
Article 9. Capitalized terms used and not otherwise defined herein are used with
the meanings attributed thereto in the Sale Agreement.









129